 MURCEL MFG. CORP.Murcel Manufacturing Corp. and International La-dies' Garment Workers' Union, AFL-CIO. Cases10-CA-10122, 10-CA-10152, and 10-RC-9502August 25, 1977DECISION AND ORDEROn April 18, 1974, Administrative Law JudgeRamey Donovan issued the attached Decision in thisproceeding. Thereafter, counsel for General Counsel,the Charging Party, and Respondent filed exceptionsand supporting briefs.' Counsel for Respondent alsofiled an answering brief to the exceptions of theGeneral Counsel and the Charging Party.On February 2, 1976, the National Labor RelationsBoard, having determined that the instant case raisedissues of substantial importance in the administrationof the National Labor Relations Act, as amended,held oral argument in this case.2 In conjunction withthe oral argument, counsel for General Counsel fileda statement of position and the Chamber of Com-merce of the United States of America filed anI Charging Party's brief was also a brief in support of certain parts of theAdministrative Law Judge's Decision.Of the parties to this case, only Charging Party, International Ladies'Garment Workers' Union, AFL-CIO, appeared and argued at the oralargument, although all parties were afforded an opportunity to do so.: The Chamber of Commerce and the AFL-CIO also appeared andargued at the oral argument as amici curiaeThe Administrative Law Judge listed 102 authorization cards as havingbeen submitted in the appropriate unit of 148 employees. There were, infact. 103 cards submitted, counting the card of Hazel Terrell, who signed onApril 12. 1973. The Administrative Law Judge then concluded that he hadiound 82 cards valid. However, from his computations it is clear that theAdministrative Law Judge also meant to include as valid the card of Ila MaeCausey. We therefore find that the Administrative Law Judge, in fact. found83 cards valid. and we agree with that determination.We also find that the Administrative Law Judge, in arriving at themajority figure, did exclude (while not expressly so stating) the cards ofMar), Lee Brown and Hilda Ogden (both of whom signed after the demanddate) and that these cards were excluded for the same reason that the 10other cards signed after the demand date were specifically excluded by theAdministrative Law Judge.In agreeing with the Administrative Law Judge that the Unionrepresented a majority on February 12, 1973, we agree with his conclusionthat those cards dated February 5 and 6, 1973. which he included, are valid.These include the cards of Howard. Durrence, Flowers, and Martin whichwere dated February 5 and the cards of Middleton, M. Weathers, J. Stubbs,Branch. Mincey. Kunney, Brunson, and Wiley, dated February 6. SinceSikes, the key employee union organizer, testified that she did not receivethe authorization cards from the Union's organizer until the evening ofFebruary 6. Respondent argues that the validity of the cards dated February5 and 6 has been undermined due to the irregularity of an incorrect date onthem and an uncertainty as to when they were signed. The AdministrativeLaw Judge concluded that the cards dated February 5 were in fact signedsometime during the period February 6-12, and that the February 5 datewas simply a mistake. We agree with his reasoning on these cards. While theAdministrative Law Judge did not specifically set out a rationale forincluding those cards dated February 6, we also agree with his inclusion ofthese cards. We note that all the cards dated February 5 and 6, whichRespondent is contesting, were time-stamped as received by the Board onthe morning of February 14 and they were fully signed at that time. Thecards were included with all those other cards specifically dated betweenFebruary 7 and 10 to support the Union's showing of interest. Further, wenote that two of the four signers of the cards dated February 5 (Flowers andMartin) and all the pertinent signers of the cards dated February 6, with the231 NLRB No. 80amicus curiae brief, as did the American Federationof Labor and Congress of Industrial Organizations.3Thereafter, counsel for General Counsel filed asupplementary statement of position; the AFL-CIOfiled a reply thereto; and counsel for GeneralCounsel also filed a Notice of Court Decision.The Board has considered the record and theattached Decision in light of the exceptions andbriefs, the oral argument, and briefs and statementsof position in conjunction therewith, and those filedthereafter, and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.We agree with the Administrative Law Judge that,on February 12, 1973, when Respondent refused tobargain with the Union, the Union did, in fact,represent a majority of the employees in the unit theAdministrative Law Judge found appropriate.4Wealso agree with the Administrative Law Judge for thereasons he has set out that Respondent violated theAct in the particulars he noted.5And we conclude,exception of Brunson and Wiley, were listed as members of Charging Party'sorganizing committee on the telegram which accompanied the Union'sFebruary 13 telegraphic request for recognition.We therefore believe it a valid inference that the cards which theAdministrative Law Judge counted, which were incorrectly dated February5 and 6, were, in fact, signed by the date of February 12, the first demanddate for recognition, and that these cards are therefore validHowever, we find it unnecessary to pass on the validity of the card ofBetty Blocker which the Administrative Law Judge excluded and to whichexclusion the Charging Party excepts.The card majority includes the card, dated February 6. 1973. of Celia B.Wiley, incorrectly spelled "Wylie" by the Administrative Law Judge. Sikesverified that she saw Wiley sign the card and that, at the time Wiley signed.there were no pencil marks through her name on the card. though, therewere when the card was submitted at the hearing. In light of Sikes'testimony and the fact that there was a "Celia B. Wiley" listed on thestipulated eligibility list, we include the card as valid notwithstanding thefact that the name Wiley on the card has been lined out and the name"Burley" written in and that the signature line reads "Celia Burley." ratherthan Celia B. Wiley" as is set out at the top of the card.5 Inter alia, Respondent excepts to the Administrative Law Judge'sfindings that on May 3, 1973, Respondent violated Sec. 8(aX I) of the Act byannouncing to the employees a new, more monetarily favorable, transferpolicy and an increase in the base rate minimum to be effective on JanuaryI. 1974. Respondent claims these matters were not alleged in any charge orin the consolidated complaint, nor were these matters litigated at the hearingand thus the Administrative Law Judge was in error in finding them to beviolations. We find otherwise. We note that "when an issue relating to thesubject matter of a complaint is fully litigated at a hearing, the [Administra-tive Law Judge ] and the Board are expected to pass upon it even though it isnot specifically alleged in the complaint." Monroe Feed Store, 112 NLRB1336 (1955); see also Granada Mills, Inc., 143 NLRB 957 958. fn. I (1963).and Jones Plastic and Engineering Corp., 186 NLRB 947. fn. 3 (1970). Here,the findings that the Administrative Law Judge made on the institution of amore favorable transfer policy and the promise of a base rate increaseconcern types of beneficial economic changes akin to other economicbenefits instituted by Respondent that were alleged as violations in theconsolidated complaint (e.g., the further May 3 announcement of a changein the minimum hourly rate, and the February 1973 restoration of the piecerate cut in early January 1973). Thus, the additional findings made by theAdministrative Law Judge do relate to matters which were the subject of theconsolidated complaint and were properly considered by him. We noteadditionally that the piece rate increase announced on May 3. 1973, maywell be considered to have been alleged as a violation in the rider (part D) to(Continued)623 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor those reasons set out at length by the Administra-tive Law Judge, that the possibility of erasing theeffects of those unfair labor practices and ensuring afair rerun election is slight and that, therefore, theemployees' sentiments, having been expressed byauthorization cards would, on balance, be bestprotected by a bargaining order rather than a secondelection.Respondent, however, contends that, under theteaching of N.L.R.B. v. Mansion House CenterManagement Corp., 473 F.2d 471 (C.A. 8, 1973), andbecause of the Union's alleged discrimination on thebasis of race and sex and because of its conflicts ofinterest, the Union is not a labor organizationqualified to be the employees' exclusive bargainingrepresentative or a charging party, and is thereforenot entitled to the benefits of a bargaining order. Wereject these various defenses of Respondent, asexplained below.Respondent first raised these defenses in itsanswers to the complaints herein. Thereafter, andbefore the hearing, counsel for General Counsel fileda motion for a bill of particulars concerning thesedefenses and Respondent was subsequently orderedto serve on the General Counsel and the Union a billof particulars containing:A clear and concise description of the acts andconduct which are claimed to constitute the basesof the affirmative defense[s] of [racial and sexdiscrimination and a conflict of interest], includ-ing, where known, the approximate dates andplaces of such acts and conduct, and the names ofthe Union's agents or other representatives bywhom committed.Thereafter, Respondent filed a bill of particulars.Following a statement that Respondent "is unable todescribe with particularity the dates, places, andnames of the union's agents, as these matters areparticularly within the knowledge of the chargingparty," the particulars were stated to be:I. The charging party, whose membership ispredominately female with substantial numbersthe first amended charge in Case 10-CA 10122.We note Respondent's argument that when counsel for the ChargingParts inquired specifically into the matters of the May 3 transfer policy andbase rate increase announcements that counsel for Respondent objected tothe testimony going to postelection matters which were not alleged asviolations in the charges and the complaints, and counsel for GeneralCounsel stated these matters were relevant to other allegations in thecomplaint. and that the Administrative Law Judge admitted the evidencefor that limited purpose only. The record indicates, however, the Respon-dent objected only when the Charging Party inquired of employee Brownwhether an engineering program, promised to continue by Respondent onthe day of the election, had continued, and whether Brown had, in fact.received any additional piece rate increases since the election. Respondenthad not earlier objected when employee Brown was asked specifically aboutthe May 3 announcements and when employees Lindsey and Sikes were alsoof Negroes, has at all times discriminatorilydenied to females and Negroes positions ofleadership, such as officers, directors and manag-ers.2. The charging party and/or its affiliateshave maintained financial interests in businessesowned and operated by competitors of respon-dent.3. The charging party has been a party tocollective-bargaining agreements that discrimi-nate against female and minority members.4. The charging party has discriminatorilydisqualified Negroes from employment, member-ship, training, and referral by the use of discrimi-natory requirements.5. By these and other acts, the charging partyhas discriminated against females, Negroes, andother minorities.Respondent also served on the Union's vicepresident a subpoena duces tecum returnable at thehearing which sought voluminous records of theUnion concerning Respondent's various defenses.6At the hearing, General Counsel moved to strikeRespondent's affirmative defenses on the groundsthat Respondent's answer was lacking in the specific-ity required by the order and that the bill admittedby Respondent's inability to plead more specifically.General Counsel and the Union therefore claimedRespondent was on a fishing expedition.Respondent in turn contended it had filed ageneral bill of particulars because the nature of itsaffirmative defense was class discrimination basedon race and sex. It contended further it had evidencenot within the order on the bill of particulars, but onthe issues, which it had chosen not to plead; andindicated that its affirmative defenses were based onshowing a statistical survey or picture of the Union.At the hearing, the Administrative Law Judgegranted both the motion to strike Respondent'saffirmative defenses and Charging Party's petition torevoke its subpoena duces tecum for the same tworeasons. As set out at the hearing and in his Decision,the Administrative Law Judge found first thatspecifically asked about the May 3 announcements. Respondent did notlater object when Manager Gibson was asked about his May 3 announce-ment on the piece rate change. Thus. it is found that Respondent objectedonly to questions concerning the possible fruition, after the election, ofbenefits allegedly promised before the election and did not properly objectto questions concerning the May 3 announcements.In such circumstances, the Administrative Law Judge correctly addresedhimself to the question of whether Respondent's May 3 announcement ofthe new transfer policy and the promise of the base rate increase wereviolations of the Act.6 In his Decision, the Administrative Law Judge has set out thesubstance of what was sought in the subpena and reference should be madeto his Decision for further information on what documents and recordsRespondent sought.624 MURCEL MFG. CORP.Respondent's bill of particulars did not, in fact,contain the specificity required by the order. Second-ly, the Administrative Law Judge found that Respon-dent was, in any event, seeking to embark on aninvestigation of the Union regarding the latter'salleged discriminatory internal structure and practic-es in the areas of race, sex, and conflicts of interest.He found that the conducting of such an investiga-tion was not the function of an Administrative LawJudge assigned to hear a specific unfair laborpractice case under the Act and that the issues raisedby Respondent's affirmative defenses were thereforenot properly before him.Because of the importance of this issue, we heldoral argument in this and other cases,7and, afterfully considering the various arguments on eitherside, we now reject Respondent's defenses based onthe Union's alleged race and sex discrimination. Wenote that in Handy Andy, Inc., we recently overruledour decision in Bekins Moving & Storage Co. ofFlorida, Inc., 211 NLRB 138 (1974), as we deter-mined in Handy Andy that relevant constitutionaland statutory considerations do not require orwarrant withholding certification from a union whichallegedly practices invidious discrimination butwhich has also been duly selected as the exclusiverepresentative of an employer's employees. In Bell &Howell Company, we determined that those consider-ations do not warrant the withholding of a bargain-ing order against an employer who refuses to bargainwith a duly certified union. Although in the instantproceeding the Union has not been certified, it hasobtained valid authorization cards from a majority ofthe employees in the appropriate unit which thereby7 Handy Andv, Inc., 228 NLRB 447 (1977); Bell & Howell Company, 230NLRB 420 (1977): Trumbull Asphalt Companr, Inc., 230 NLRB 646 (1977).The contention that the Union's representation of the employees wouldcreate a conflict of interest was not considered at the oral argument. Weconclude Respondent can raise such an issue at the present time. H. P. Hood& Sons. Inc., 205 NLRB 833 (1973).The fact that the Union has achieved its exclusive representative statusby this means rather than as a result of the Board election does not alterapplication of the principles set forth in Bell& Howell.I Consistent with The Kroger Co., 228 NLRB 149 (1977), a majority ofthe Board. i.e.. Members Penello. Murphy, and Walther. would find thebargaining obligation began on February 28, 1973, the proximate date ofRespondent's first unfair practice. Chairman Fanning would find thebargaining obligation as of February 12, 1973, the date of Respondent'srefusal to bargain with the Union."I While our conclusion that Respondent may not presently raise a claimthat the Union is engaged in discriminatory conduct necessarily includes afinding that the specificity of any allegations raised on that issue areirrelevant, we do pass on the specificity issue in this case since it wasdiscussed at oral argument. Thus, were we called upon to decide this issue.we would find that Respondent's defenses based on the Union's allegeddiscriminatory practices lacked sufficient specificity. In the order on the billof particulars. Respondent was instructed to supply to General Counsel andthe Union a "clear and concise description of the acts and conduct" whichwere claimed to constitute the bases of its various affirmative defenses.Respondent pleaded in its response that it could not do so since thisinformation was allegedly in the Union's knowledge. Instead, Respondentmade five sweeping assertions of union misconduct.We note that with respect to its alleged race and sex discriminationdesignated it as exclusive representative for thepurposes of collective bargaining.8Respondent hasalso committed unfair labor practices which warrantthe imposition of a bargaining order rather than theholding of a second election. Accordingly, a bargain-ing order would be an appropriate remedy hereunless Respondent's contentions based on theUnion's alleged race and sex discrimination dictateotherwise. However, for all those relevant reasons setforth in our decisions in Handy Andy, supra, and Bell& Howell, supra, we herewith reject these variouscontentions of Respondent and we conclude that abargaining order is an appropriate remedy here forthose violations we have found Respondent commit-ted.9Accordingly, we affirm the Administrative LawJudge's ruling striking Respondent's affirmativedefenses based on the Union's alleged discriminatorypractices and policies as not appropriately beforehim in this proceeding.10In light of the findings made herein, the electionheld in Case 10-RC-9502 is set aside and the petitiondismissed.We note that the Administrative Law Judgeomitted Conclusions of Law from his Decision andwe hereby correct this oversight.CONCLUSIONS OF LAWI. Murcel Manufacturing Corp., Respondentherein, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. International Ladies' Garment Workers'Union, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.defense. Respondent is, in effect, contending that this Agency is under afundamental disability in the processing of this case and we thereforebelieve it was incumbent upon Respondent to disclose the particular factson which the alleged disability is based so that an intelligent evaluation ofthe contention could be made. Respondent did not meet that burden here.Rather, we find that the Administrative Law Judge was confronted with asituation where Respondent was not able to comply with a lawful order tofurnish certain information, and, as noted above, claimed it had otherinformation allegedly not covered by the order which i: unilaterally haddecided not to reveal, seeking, instead, further information in the form of asubpena whose provisions clearly indicated Respondent was embarking onan investigatory proceeding akin to discovery procedures for which theNational Labor Relations Act makes no provision. Plumbers and Steamfit-ters Union Local 100, affiliated with the United Association of Journeymen &Apprentices of the Plumbing and Pipefitting Industry of the U.S. and Canada,A FL CIO (Beard Plumbing Company), 128 NLRB 398,400(1960), and casescited at fn. 8. In such circumstances, the Administrative Law Judgecorrectly exercised his discretion in striking Respondent's affirmativedefenses related to alleged race and sex discrimination by the Union. SeeN.LR.B. v. Bancroft Manufacturing Compaon, Inc., 516 F.2d 436, 445-447(C.A. 5, 1975); The Firestone Tire d Rubber Company, 187 NLRB 54, 61. fn.25 (1970).With respect to Respondent's conflict-of-interest defense, we note thatRespondent also has the burden to come forward with a showing that thedanger of a conflict of interest interfering with the collective-bargainingprocess is clear and present. N. LR.B. v. David Burrttrick Company, 399 F.2d505, 507 (C.A. 1, 1968), enfg. 167 NLRB 438 (1967). It did not do so hereand this defense was also properly stricken.625 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. By promising and/or granting benefits to itsemployees unilaterally in the form of increased piecerates, wage rates, benefits, and improved conditionsof employment, for the purpose of defeating andundermining the Union, Respondent violated Sec-tion 8(a)(1) of the Act.4. By asking employees who display prounioninsignia what their names are, and by writing in apad or notebook immediately thereafter and in thepresence of the questioned employee, Respondentviolated Section 8(a)(l) of the Act.5. By threatening employees with a detrimentalchange in working conditions if the Union wassuccessful in coming into the plant, Respondentviolated Section 8(a)(l) of the Act.6. By threatening employees with the possibilityof discharge because of union activity, Respondentviolated Section 8(a)(1) of the Act.7. By granting the employees a free lunch the dayafter the election, when objections to the electioncould still be filed, Respondent violated Section8(a)(1) of the Act.8. An appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act is:All employees and maintenance employees em-ployed at Murcel Manufacturing Corporation'sGlennville, Georgia, plant, including the nightcleanup man, plant clerical employees, butexcluding office clerical employees, professionalemployees, salesmen, Lethera Waters, floor girls,and all other supervisors as defined in the Act.9. On February 12, 1973, the Union represented amajority of the employees in the above unit and was,and is now, the exclusive representative of allemployees in the unit described above for thepurpose of collective bargaining within the meaningof Section 9(a) of the Act.10. By refusing to recognize and bargain withInternational Ladies' Garment Workers' Union,AFL-CIO, on February 28, 1973, as the exclusiverepresentative of its employees in the appropriateunit, Respondent violated Section 8(a)(5) and (1) ofthe Act.II. The above-mentioned unfair labor practicesaffect commerce within the meaning of Section 2(6)and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, as hereinmodified, and hereby orders that the Respondent,Murcel Manufacturing Corp., Glennville, Georgia,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,as modified below:1. Insert the following as paragraph l(f) andreletter the following paragraphs accordingly:"(f) Granting the employees a free lunch the dayafter an NLRB election when objections to theelection could be filed."2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election conductedon April 12, 1973, in Case 10-RC-9502 be set aside,that the petition be dismissed, and that the proceed-ings in Case 10-RC-9502 be vacated.MEMBER JENKINS, concurring:I concur in the result, but in dismissing theallegations of race and sex discrimination I do notrely on Handy Andy and Bell & Howell, but on thefact that Respondent's allegations were merelyconclusory, without being supported by any allega-tions of facts supporting the conclusions.MEMBER WALTHER, concurring:I agree with my colleagues that the Board is notconstitutionally obligated to entertain claims ofunion discrimination as an affirmative defense to theissuance of a remedial 8(a)(5) bargaining order.Accordingly, I join in their adoption of the Adminis-trative Law Judge's ruling striking Respondent'saffirmative defenses. In addition to the reasonswhich my colleagues offer, I think there are addition-al considerations which militate in favor of utilizingthe prohibitions of Section 8(b) as the most desirableavenue for analyzing claims of unlawful uniondiscrimination.At the outset, I think it is important to understandprecisely what Respondent is requesting us to do. Itis Respondent's position that a remedial bargainingorder which would otherwise be appropriate toremedy its serious unfair labor practices committedin this bargaining unit should be withheld on thebasis of alleged discriminatory practices engaged inby the Charging Party at other locations. However,as I indicated in my concurring opinion in HandyAndy, Inc., 228 NLRB 447 (1977), I would limit theBoard's investigation of discrimination claims toconduct alleged in the particular unit in question. Byconfining consideration of all fair representationclaims to 8(b) unfair labor practice proceedings, theBoard would be taking a large step towards insuringthat the alleged conduct occurred in the particularunit involved.There is, however, an even more compelling reasonfor favoring an 8(b) proceeding over 8(a)(5) affirma-626 MURCEL MFG. CORP.tive defenses; namely, the due process protectionswhich it affords charged labor organizations. First,the charging party is obligated to come forward withsufficient evidence of discrimination in the unit topersuade the General Counsel to issue a complaint.Second, the 6-month limitation period in Section10(b) applies so that stale claims are avoided andunions which have recently eliminated prior discrimi-natory practices are protected as Congress provided.Third, the union is provided with an adversarialproceeding culminating in a judicially enforceableorder pinpointed directly at the alleged discriminato-ry conduct.Finally, an 8(b)(1)(A) proceeding allows for thetailoring of a remedy to fit the nature of thediscrimination found. The withholding of an other-wise appropriate 8(a)(5) remedial bargaining order isa relatively drastic remedy which completely pre-cludes the establishment of a bargaining relationship.It is also a rather blunt instrument with which totreat what in many cases may be a rather minorailment. Our 8(a)(3) cases long ago taught us that"discrimination" is a multifaceted concept. It ap-pears in a wide variety of forms carrying with itvarying degrees of culpability. It seems somewhatunjust to me to remedy each and every instance ofdiscrimination with a lumberjack's axe when whatmay really be needed is the precision of a surgeon'sscalpel.Proceedings under Section 8(b), on the other hand,offer an opportunity to inject some remedial sensitiv-ity into this area. In many situations a cease-and-desist order coupled with an affirmative make-wholeobligation will provide a completely adequate reme-dy. In cases where the discrimination is morepervasive, a revocation of the union's certificationmay well be the only appropriate remedy. The pointis, however, that this flexibility can only be attainedthrough an 8(b) proceeding.As noted in my concurring opinion in Handy Andy,Inc., supra, I would afford different treatment toallegations of discrimination in membership than Iwould to allegations relating to a union's duty of fairrepresentation. As I indicated in that opinion, sincethe proviso to Section 8(b)( )(A) precludes theBoard's examination of a union's membershippolicies in an unfair labor practice proceeding,special procedures must be utilized in situationswhere the union's constitution, bylaws, or otherwritten statement of policy indicates that the unionrestricts access to membership on the basis of race,alienage, national origin, or sex. Just as I think itwould be inappropriate to permit a union whichengages in such blatant discrimination to utilize ourelection procedures, so too I think it would beinappropriate to direct a remedial 8(a)(5) bargainingorder in favor of such a union. Accordingly, in thisvery limited situation, I would permit a respondentto raise such discrimination as a defense to an 8(a)(5)remedial bargaining order. However, since Respon-dent herein has not alleged the existence of suchdocumentary evidence, I agree that its affirmativedefenses were properly overruled.I agree with my colleagues that an 8(a)(5) bargain-ing order in this case is appropriate, but I joinMembers Penello and Murphy in dating both the8(a)(5) violation and the bargaining order fromFebruary 28, 1973. See my separate opinion in DrugPackage Company, Inc. 228 NLRB 108 (1977).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT promise and/or grant benefits toour employees unilaterally in the form of in-creased piece rates, wage rates, benefits, andimproved conditions of employment, for thepurpose of defeating and undermining the Union.WE WILL NOT ask employees who displayprounion insignia what their names are, and writein a pad or notebook immediately thereafter andin the presence of the questioned employee.WE WILL NOT threaten employees with adetrimental change in working conditions if theUnion is successful in coming into the plant.WE WILL NOT threaten employees with thepossibility of discharge because of union activity.WE WILL NOT grant employees a free lunch theday after a Board election when objections to theelection can be filed.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights guaranteed in Section 7 of the Act.WE WILL NOT refuse to recognize and bargainwith International Ladies' Garment Workers'Union, AFL-CIO, the Union herein, as theexclusive representative of the employees in theappropriate unit. The appropriate unit for thepurposes of collective bargaining within themeaning of Section 9(b) of the Act is:All employees and maintenance employeesemployed at Murcel Manufacturing Corpo-ration's Glennville, Georgia, plant, includingthe night cleanup man, plant clerical em-ployees, but excluding office clerical em-ployees, professional employees, salesmen,Lethera Waters, floor girls, and all othersupervisors as defined in the Act.627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL, upon request, recognize and bargainwith the Union as the exclusive representative ofour employees in the appropriate unit.MURCELMANUFACTURING CORP.DECISIONRAMEY DONOVAN, Administrative Law Judge: In thisconsolidated proceeding, objections to an election werecombined with complaint allegations of unfair laborpractices since the particular objections to the electiondealt with conduct that allegedly constituted unfair laborpractices.A petition for certification in a representation electionwas filed by International Ladies' Garment Workers'Union, AFL-CIO, herein the Union, on February 14, 1973.The Board conducted an election on April 12, 1973, in anappropriate unit of Murcel Manufacturing Corporation'sproduction and maintenance employees at the Glennville,Georgia, plant, or Murcel.' Of approximately 144 eligibleemployees at Murcel, 50 voted for the Union; 80 votedagainst the Union; I ballot was void; and 2 ballots werechallenged. On April 19, 1973, the Union filed timelyobjections to the election, with service on the Company.The Union filed a charge in Case 10-CA-10122 on April26, 1973, and an amended charge on May 17, 1973; and onMay 10, 1973, the Union filed a charge in Case 10-CA-10152. A complaint and notice of hearing in Case 10-CA-10152 was issued on June 14, 1973, alleging violations ofSection 8(a)(l) of the Act. In its answer, Respondentdenied the commission of the alleged unfair labor practic-es. A complaint and order consolidating Cases 10-CA-10122 and 10-CA-10152, alleging violations of Section8(a)(1) of the Act, was issued on October 24, 1973.Respondent was put on notice that the General Counselwould seek a bargaining order as a remedy for the allegedunfair labor practices. On October 26, 1973, the RegionalDirector of the Board issued a supplemental decision,order directing hearing and consolidating cases, and noticeof hearing, which in substance overruled the objections tothe election, except Objections 1, 2, and 8. These threeobjections, which coincided with the previously mentionedcomplaint allegations, were consolidated therewith for thepurpose of hearing.In its answer to the consolidated complaint in Cases 10-CA-10122 and 10-CA-10152, Respondent denied thecommission of the alleged unfair labor practices andaverred as an affirmative defense that the Union was not"a qualified labor organization" to be the collective-bargaining representative of the unit employees because of"discrimination on account of race and sex" and "onaccount of conflicts of interest."On November 9, 1973, counsel for the General Counselfiled a motion for bill of particulars respecting the aboveaffirmative defenses in Respondent's answer.I The Kotkes family has been in the garment industry for 59 years. Thedeceased founder of the enterprises was the father of Jonas Murray (J.Murray) Kotkes. J. Murray Kotkes is the president and, together with hiswife, is the principal stockholder of the Kotkes enterprises. William Kotkes,son of Murray, is vice president of W. Kotkes & Son, the parentAdministrative Law Judge Arthur Leff on December 21,1973, issued an order granting the motion for a bill ofparticulars respecting Respondent's affirmative defensesand directing that the following particulars be served onthe General Counsel and on counsel for the ChargingParty:1. A clear and concise description of the acts andconduct which are claimed to constitute the basisof the affirmative defense of racial discrimination,including where known, the approximate datesand places of such acts and conduct, and thenames of the Union's agents or other representa-tives by whom committed.2. A clear and concise description of the acts andconduct which are claimed to constitute the basisof the affirmative defense of sex discrimination,including, where known, the approximate datesand places of such acts and conduct, and thenames of the Union's agents or other representa-tives by whom committed.3. A clear and concise description of the acts andconduct or circumstances which are claimed toconstitute the basis of the affirmative defense of aconflict of interest, including, where known, theapproximate dates, places, and names of theUnion's agents or other representatives by whomsuch acts or conduct were committed.Thereafter, Respondent furnished a bill of particularspursuant to the aforementioned order of AdministrativeLaw Judge Leff. Following a statement in the bill ofparticulars that Respondent "is unable to describe withparticularity the dates, places, and names of the Union'sagents, as these matters are particularly within theknowledge of the charging party," the particulars werestated to be:1. The Charging Party, whose membership is predom-inantly female with substantial numbers ofNegroes, has at all times discriminatorily deniedto females and Negroes positions of leadership,such as officers, directors, and managers.2. The Charging Party and/or its affiliates havemaintained financial interests in business ownedand operated by competitors of Respondent.3. The Charging Party has been a party to collective-bargaining agreements that discriminate againstfemale and minority members.4. The Charging Party has discriminatorily disquali-fied Negroes from employment, membership,training and referral by the use of discriminatoryrequirements.Respondent served on Nicholas Bonanno, vice presidentof the Union, Atlanta, Georgia, a subpoena duces lecumorganization, and his younger brother, Fred, also participates in thebusiness. The parent organization has three plants: Murcel at Glennville.Georgia; Summerton Uniform Company at Summerton, South Carolina;and another garment plant in Lynchburg, Virginia.628 MURCEL MFG. CORP.returnable at the hearing. Fourteen paragraphs of the last-mentioned subpena specify the documents sought.Without setting forth all 14 paragraphs of the subpoenaduces tecum, I shall quote paragraph I as an example of thebasic phraseology and time periods found in succeedingparagraphs and I shall paraphrase the substance of thesucceeding paragraphs.Paragraph 1. All forms, records, or other documentsshowing the company and the amounts of all loans,securities, mortgages, or other investments by theinternational union in any company for the period ofJanuary 1, 1971, through October 1973.The same type of documents are sought as to the Union'sunemployment service benefit fund; the Union's retire-ment fund; the Union's health service plan; and the sameinformation as in paragraph I as to constituent localunions in Georgia. The following is then sought: Alldocuments showing the name, race, and sex of all officersof the International union and of constituent local unionsin Georgia; documents showing the race and sex of themembership and the referrals in the International unionand in constituent local unions in Georgia; all documentscontaining charges of employment discrimination based onrace or sex filed against the International union andconstituent local unions with the Equal EmploymentOpportunity Commission and any similar state agency;documents showing name, sex, and race of all personsexcluded or expelled from membership in the Internationalunion and constituent local unions; all collective-bargain-ing agreements negotiated by the International union andconstituent local unions; all documents showing require-ments for participation in International or local unionapprenticeship, training, or referral programs.At the instant hearing, Respondent, inter alia, in a briefopening statement of its position, reiterated its affirmativedefense that the Union by reason of racial and sexualdiscrimination was not a qualified labor organization in theunit at Respondent's plant and, further, that, for the samereason, the Union was not qualified to be a charging party.During the initial period of the hearing, the GeneralCounsel moved to strike the affirmative defenses inRespondent's answer on the ground that Respondent's billof particulars was lacking in the specificity and particularsrequired by Administrative Law Judge Leff's order andthat the bill admitted Respondent's inability to plead morespecifically and that it was the General Counsel's conten-tion that Respondent was engaged in a "fishing expedi-tion." Counsel for the Union took the same position.Respondent's counsel stated, inter alia, that "we have fileda rather general bill of particulars because the nature of ouraffirmative defense is class discrimination on a basis ofrace and sex." Counsel stated that we have "substantialevidence in our possession. .... We have not chosen toplead with greater particularity because we would bepleading evidence rather than conclusions and affirmativedefenses."In further amplication of Respondent's position, counselindicated that its affirmative defense was based on showinga statistical survey or picture of the Union, e.g., that theunion officers were overwhelmingly male, and as "in casesinvolving schools and cases involving municipal policeforces ...you see just on a daily basis that cases arecoming out of that kind."In addition to ruling on the motion to strike theaffirmative defenses of Respondent, I also ruled, at anotherpoint in the hearing, on the Union's petition to revokeRespondent's subpoena duces tecum, earlier described in theinstant Decision. The subpoena duces tecum was pursuantto, or auxiliary to, Respondent's affirmative defenses. Myrulings on both these matters were based on substantiallythe same reasons, which are as follows:The motion to strike the affirmative defenses of Respon-dent was granted and the petition to revoke the subpoenaduces tecum was granted.In my opinion, the order directing Respondent to furnisha bill of particulars respecting its affirmative defense wasnot complied with for the reason that Respondent's bill ofparticulars did not set forth or contain the specificityrequired by the order of Administrative Law Judge Leff.Although not expressed in so many words, it was and isalso my opinion that Respondent, in effect, was seeking toembark on an investigatory proceeding of the Unionregarding the latter's alleged discriminatory internal struc-ture and practices in the areas of race, sex, and conflicts ofinterest. In the circumstances presented, it was and is myopinion that the conducting of such an investigation wasnot my function as the Administrative Law Judge assignedto a specific unfair labor practice case under the NationalLabor Relations Act.Although the 1947 amendments to the Act did imposerequirements for filing charges and for filing petitions forcertification upon unions, and although a noncomplyingunion could not be the recipient of a Board order directingan employer to bargain, these requirements, Section9(f),(g), and (h) of the Act, were repealed in subsequentyears. Congress has not legislated into the Act anyrequirement that a union, an employer. or a person, be freeof racial, sexual, or any other bias before they may file acharge or be the recipient of a bargaining order, whetherthe bargaining order is obtained by an employer against aunion or a union against an employer. As far as I am awarethe aforedescribed parties are not disqualified from theprocesses of the Board in its administration of the NationalLabor Relations Act because they may be in violation ofthe tax laws, or the Fair Labor Standards Act, or theOccupational Safety and Health Act, or the antitrust laws,or the SEC, FCC, EEOC, CAB laws and regulations, or theEnvironmental Protection Act, or laws against illegalpolitical campaign contributions, or the Hobbs Act ornumerous other laws. An employer, for instance, can file arefusal-to-bargain charge against a union, and may be thebeneficiary of the Board's processes despite violations oralleged violations of any of the aforementioned laws and aunion may be a charging party and be a similar beneficiarydespite violations or alleged violations of various laws.While there is no question that Congress could haverequired that a party seeking to file a charge under theNational Labor Relations Act and seeking to become abeneficiary of the Act's processes and provisions should bein compliance with all or some laws of the land, it has notdone so. In the event that the National Labor Relations629 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct or other acts did require, as a condition precedent toaccess to the processes of the various laws and thegovernmental bodies administering such laws, such as theNational Labor Relations Board, the FCC, the ICC and soforth, that a union or employer or other party must haveaffirmed or have pledged or have demonstrated absence ofracial, sexual, or religious discrimination in membership,employment, and so forth, it is doubtful that each agencywould or should be the appropriate body to conductinvestigations of alleged noncompliance by a party orparties with the aforementioned requirements. Investiga-tions and hearings with respect to alleged discrimination asto race, sex, age, or religion can be major undertakings andin the case of the National Labor Relations Board, forinstance, the time spent on racial, sex, age, and religiouspolicies of employer and union parties involved in NationalLabor Relations Act elections and unfair labor practicescould assume major proportions.In the case of the noncommunist and other requirementsof the Taft-Hartley amendments to the National LaborRelations Act, the Board processed all cases where theparties, in that case union officers and unions, had filed thenecessary noncommunist affidavits and other material.Allegations of falsification and so forth by the purportedcomplying parties were investigated and processed by theDepartment of Justice. It would appear therefore that ifthere was a requirement, which there is not, that chargingparties and potential beneficiaries of the processes of theAct should be disqualified if they had discriminatorypolicies regarding race, sex, age, and religion, that theinvestigation and determination of such matters should bevested in the EEOC and the OFCC as the specializedbodies established by Congress in this area.I perceive no basis in existing law for disqualification ofthe instant union as a charging party in the case before me.The possibility that the Union might be the beneficiary of abargaining order if the General Counsel was whollysuccessful in his complaint and request for remedial actionis an anticipatory or contingent matter.Respondent's affirmative defense is also premised on theexpress of implied contention that (a) an investigatoryhearing and litigation should proceed on the matter of theUnion's race and sex policies in the same hearing as thealleged unfair labor practices are litigated, and (b),impliedly at least, the litigation and resolution of theUnion's sex and race policies, if Respondent's affirmativedefense prevails, would obviate the unfair labor practicelitigation since the Union would be disqualified to be eitherthe charging party or the collective-bargaining agent or tobe the recipient of a bargaining order. The furtherimplication is that the Union's petition for certification andthe subsequent charge by the Union were voidable ab initioand subsequently voided by reason of the race and sexpolicies of that organization.Under proper circumstances, the Board's concern withfair representation by a certified union or a union that isthe recipient of a bargaining order can be most appropri-2 It may be that absent an inherent discriminatory structure in a union.such as discriminatory provisions in its constitution and bylaws or localunions restricted or limited as to race or sex. such as separate white andblack locals and separate seniority lists. the Board should leave the matter ofately discharged by the moving party petitioning the Boardto conduct a hearing on the matter, separate and apartfrom either representation or unfair labor practice hear-ings. The Board presumably will establish the prerequisitesfor the holding of such a hearing.2Although it is possible to draw a distinction betweenaffirmative defenses raising the issue of race and sexdiscrimination and the issue of conflict of interest,3itwould be my opinion that all such matters should bechanneled within the procedure referred to in the precedingparagraph. In any event, in the instant case, all theaffirmative defenses were stricken because, in my opinion,Respondent failed to furnish the particulars and specifica-tions required by the order of Administrative Law JudgeLeff.The case was heard in Reidsville, Georgia, on January 8-11, 1974, inclusive.I. JURISDICTIONMurcel Manufacturing Corp. is a New York corporationwith a factory in Glennville, Georgia, where it manufac-tures uniforms.In a representative year, Murcel sold and shippedfinished products valued in excess of $50,000 to customersoutside Georgia.At all times material, Murcel is an employer within themeaning of the Act and the Union is a labor organizationwithin the meaning of the Act.11. THE ALLEGED UNFAIR LABOR PRACTICESUnion Organization and Majority RepresentationEmployee Sikes (Sykes) and B. Burkhalther, employeesof Respondent, contacted the union office in Atlantaaround the end of January 1973. In response to theserequests, union organizer Jordan came to Glennville,Georgia, the situs of the Murcel plant, on February 6, 1973.Jordan knew many or most of the employees as the resultof a prior union campaign. Jordan met with Sikes onFebruary 6 at Sikes' home and left a supply of authoriza-tion cards with Sikes. Between that date and February 12and thereafter Jordan was in Glennville intermittently. Thesolicitation of employees to sign union authorization cardswas carried on principally by fellow employees althoughJordan did solicit and witness the signing of a number ofcards.There is no dispute that there were 148 employees in theappropriate unit as of February 12, 1973, and that theaforesaid unit is:All production and maintenance employees employedat the Respondent's Glennville, Georgia plant, includ-ing the night cleanup man, plant clerical employees,and cafeteria employees, but excluding all officeclerical employees, professional employees, salesmen,Lethera Waters, floor-girls, and all other supervisors asdefined in the Act.investigating alleged discriminatory practices because of race or religion tothe EEOC as the agency vested with this responsibility by the Congress.:' Bausch & Lomb Optical Cormpan, 108 NLRB 1555 (1954).630 MURCEL MFG. CORP.The authorization cards signed by employees set forth thefull name and affiliation of the Union and the followinglegend:Authorization Card1, of my own free will hereby authorize the Internation-al Ladies Garment Workers Union, its affiliates andrepresentatives, to act exclusively as my agent andrepresentatives for the purpose of collective bargaining.[Name, address, date, etc.]The cards introduced in evidence and their dates,authenticity and validity or the contrary are as follows:1. Sikes, February 7, authenticated by Sikes.2. R. Middleton, February 6, authenticated by Sikeswho saw her sign the card on that date.3. L. Howard, February 5, same as 2.4. T. Roberson (Robinson) February 8, same as 2.5. E. Burkhalter, February 7, same as 2.6. C. Wylie February 6, same as 2.7. M. Durrence, February 5, same as 2.8. B. Flowers, February 5, same as 2.9. A. Ford, February 8, same as 2.10. M. Johnson, February 8, same as 2.II. S. Lynn. February 8, same as 2 except that thename, address and so forth are printed. Sikes testifiedthat she saw Lynn print the information on the card.12. J. Sapp, February 8, same as 2.13. S. Thrift, February 7, same as 2.14. D. Norton, February 8, same as 2.15. R. Anderson, February 7, same as 2.16. P. Walker, February 8, same as 2.17. M. Weathers, February 6, same as 2. Alsoauthenticated by Weathers.18. L. De Loach, February 6, same as 2. Name not onlist of eligible employees; not valid.19. B. Moody, November 7, 1973. Sikes testified thatshe saw Moody sign the card in March 1973 and thatSikes solicited no cards after March. The date on thecard, including the signature, appear to have beenwritten by the same person, presumably Moody, whodid not testify. The date, in my opinion, is clearly"November" and in no way approximates "March."The span between March and November is so substan-tial that it seems unlikely that any person who signed acard in March would mistakenly write the date as"Nov. 7, 1973." Although this card and others authenti-cated by Sikes were admitted in evidence withoutobjection, this card, in my opinion, should be excludedas not coming within the appropriate time period.20. G. Cox, February 8, same as 2.21. S. Brewton, February 9, same as 2.22. J. O'Berry, February 8, same as 2.23. V. Dunham, February I , same as 2.24. J. Rogers, February 8, same as 2.25. E. Hallock, February 14. Sikes testified that shegave Hallock a blank card. Later that day or the nextday Hallock returned the signed card to Sikes, askingthe latter not to tell anyone that Hallock had signed thecard.26. L. Ogden, February 13, same as 25.27. J. Sands, February 16, same as 25.28. L. Kicklighter, February 14, same as 25.29. H. Ogden, February 14, same as 25.30. M. Frankfourth, February 8, same as 2.31. T. Love, February 7, same as 2.32. Betty Blocker, February 9, authenticated byBlocker. Blocker also testified that during the orga-nizing campaign, a fellow employee, who had given herthe authorization card, but whose name Blocker couldnot recall, told Blocker that, if she signed a card "then,"she would not have to pay an initiation fee later.Blocker testified that the foregoing was an "induce-ment" to her signing the card. When asked herdefinition of induce or inducement, Blocker opined thatinducement "means force." Whether the statementmade to Blocker by the card solicitor about initiationfees motivated her to sign, i.e., induced her, or whethershe felt forced to sign, it is apparent that her testimonythat the initiation fee statement induced her to signmeans that the statement was a or the major factor inher signing. Jordan testified that the union constitutionprovides that initiation fees will be waived duringorganizing campaigns. Presumably this means thatinitiation fees are not waived for those who join afterthe organizing campaign. Since the Union did useemployee card solicitors during the organizing cam-paign and is relying on Blocker's card, secured by anemployee solicitor, as part of its proof of majority, itcannot very well disassociate itself from responsibilityfor the statement made to Blocker by the solicitor.Under the decision of N.LR.B. v. Savair Mfg., Co., 414U.S. 270 (1973), I consider Blocker's card invalid forthe purpose offered.33. L. Lindsey, February 8, authenticated by Lindsey.34. P. Wells, February 7, authenticated by P. Wells.35. D. Wells, February 7, authenticated by D. Wells.36. N. Wells, February 7, authenticated by N. Wellsand D. Wells.37. J. Stubbs, February 6, authenticated by Stubbs.38. N. Jernigan, February 7, authenticated by Jerni-gan and Stubbs.39. 1. Simmons, February 7, authenticated by hersister, Stubbs, who testified that she knew her sister'ssignature.40. L. Blocker, February 8, authenticated by Stubbs.41. F. Deal, February 9, authenticated by Stubbs.42. M. Ray, February 8, authenticated by Ray.43. S. Driggers, February 7, authenticated by Drig-gers.44. M. Branch, February 6, authenticated by Branch.45. M. Mobley, February 6, authenticated by Mob-ley. She testified that she read the card before shesigned it. She also said that the person who gave her thecard, whose name she could not remember, told her,when she gave Mobley the card, that the "onlypurpose" of the card was for an election. In view of theforegoing statement, the card is invalid under N.L.R.B.v. Gissel Packing Co., Inc., 395 U.S. 575, 607-608(1969).631 DECISIONS OF NATIONAL LABOR RELATIONS BOARD46. Jeanette Yeomans Graham, February 9, authenti-cated by Yeomans Graham. She testified that she hadworked for the Company about a month and a half"during this past summer." There is no Yeomans(married name) nor Graham (maiden name) on thestipulated payroll list of eligible employees. The card isinvalid.47. J. Cammack, February 7, authenticated by Cam-mack.48. B. Burkhalter, February 7, authenticated byBurkhalter.49. F. Carter, February 9, authenticated by Carter.Carter testified that she was aware that the Union wasattempting to organize the plant and that employeeNorton gave her a card on February 9 and asked Carter"if she wanted to sign it ... she first said I want theUnion in and they needed more cards. They got over ahundred and they need a couple more, so I signed thecard and that was all." Carter testified that she did notread the card. The witness also testified that at the timeshe was asked to sign the card she was told that thecards would be used for an election and "she [Norton]told me that was for them to get the election. And that'swhy I signed the card." On cross-examination, Carterhad been asked if, at the time she was asked to sign thecard, was she told that the cards "would just be used forthe election? And that was all? A. I did not ask fornothing. Q. But was that explanation given to you oroffered to you? A. Yes." Overall, I considered Carter, acurrent 7-year employee, to be a neutral witness on thematter of her card. She was neither friendly nor hostileto any of the parties and she was unaware of some ofthe finer points in the matter about which she wasquestioned. Some of her answers were in response toleading questions and some were not. I have evaluatedher testimony in total context. In my opinion, Carterwas initially aware that the Union was seeking to getinto the plant. Later, Norton made it clear that she wasworking to bring the Union into the plant and thatsince there were already over a 100 signed cards,Norton and the union and the prounion employeesneeded a few more cards so that an election could beheld to bring the Union into the plant. I do not believethat Carter was told that the cards were only for anelection or just for an election. In my opinion, thesigning of the card by Carter, in view of what Carterknew and in view of what Norton told her, was aprounion act to aid and to assist the advent of theUnion into the plant through an election. AlthoughNorton's statement on February 9 that the prounionpeople already had over a 100 cards was not true,Carter was not tricked into signing a card because ithad been represented to her that the Union was alreadyin or had achieved its goal of entry was already assuredof an election as a means of getting in. Carter was ineffect informed that her card and a few others werenecessary and essential to bring in the union via anelection. Carter signed her card in this context and itwas a prounion act to assist the advent of the Unioninto the plant. I consider the card to be valid.50. M. King, February 8, authenticated by King.51. G. Austin, February 8, authenticated by Austin.52. O. Martin, February 5, authenticated by Martin.53. B. Wolaver, February 8, authenticated by Weath-ers who saw Wolaver sign her card.54. L. Wilcox, February 8, authenticated by Wilcox.55. G. Mincey, February 8, authenticated by Wilcoxwho saw Mincey sign her card.56. C. Todd, February 7, authenticated by Todd.57. J. Grimes, February 8, authenticated by Grimes.58. O. Iddins, February 9, authenticated by Grimeswho saw her mother, Iddins, sign.59. M. Kicklighter, February 6, authenticated byKicklighter. This elderly lady testified that she signedthe card on February 6 while sitting in her sister-in-law's car in front of the plant. It was early in themorning and dark and she states that she could not anddid not read the card. Kicklighter states that her sister-in-law, employee Durrence, had been pestering her tosign a card and Kicklighter asserts that she signed inorder to get Durrence off her back. Kicklighter testifiedthat prior to signing the card she had heard talk fromemployees "telling you different things" but the recordcontains no explication on description of what she hadheard. It is also a fact that Myrtle Kicklighter's name isnot on the stipulated eligibility list of unit employees.While it is true that Kicklighter testified that she hadworked for the Company for 12 years and had notworked since May 1973, there was no attempt toreconcile this testimony with the stipulated eligibilitylist or to modify or amend the latter or to introduceadditional testimony or other evidence that thisemployee was an employee as of the eligibility date.Since I credit Kicklighter's testimony that she had notread the card before signing and since there is noevidence that the wording or the import or purpose ofthe card was ever explained to her either when shesigned or before, I consider the card invalid. Anadditional reason is the absence of her name from thestipulated eligibility list which was neither amended norattacked regarding the absence of Kicklighter's name.60. 1. Thompson, February 9, authenticated byThompson.61. N. Purvis, February 8, authenticated by Purvis.She was a member of the employee union organizingcommittee. Both Jordan and Sikes gave her a numberof blank cards for organizing purposes. They each toldher that the cards were for the union, for better workingconditions, and more money. Purvis secured signatureson cards from a number of employees, described below,and witnessed their signatures. She told those whomshe solicited that the cards were for us to get a union,better working conditions and more money. As to herown card, Purvis, states that she read it and understoodit before she signed. In addition to what Jordan andSikes had told her, i.e., that the cards were for a union,better working conditions and more money, Purvis,when asked, on cross-examination, whether she wastold that the cards would be used for an election,answered, "yes. They were meant for an election." Shewas then asked if she had been told that that was theonly purpose and she said, "yes." When considered in632 MURCEL MFG. CORP.full, Purvis' testimony convinces me that she under-stood the wording on the card and that she signed itand engaged in organizing work because she wantedthe union to come into the plant and thereby securebetter working conditions and more pay. As was theprobability and the normal course of events inorganizing a plant, an election would be held to obtainthese goals and the cards would be used in thatprocedure. Future possibilities, speculation as to whatmight be the role of the cards in the event that theconditions set forth in N.L.R.B. v. Gissel Packing Co.,supra, might thereafter occur, were not stated to Purvisand she did not receive a dissertation on labor law.However, in my opinion, Purvis was not misled byanything said or not said to her and she signed a cardbecause she wanted a union in the plant and thebetterment of conditions that she believed a unionwould accomplish. I consider her card to be valid.62. B. Baxter, February 8, authenticated by Purvis.63. W. Foley, February 8, authenticated by Purvis.64. C. Armstrong, February 8, authenticated byPurvis.65. N. Moore, February 8, authenticated by Purvis.66. M. Long, February 9, authenticated by Purvis.67. M. Dubberly, February 9, authenticated byPurvis.68. R. Burkhalter, February 9, authenticated byPurvis. Regina Burkhalter is not on the stipulatedeligibility list and the card is therefore invalid.69. B. Waters, February 8, authenticated by Purvis.70. K. Waters, February 8, authenticated by Purvis.71. B. Todd, February 8, authenticated by Purvis.Respondent, in its brief, mistakenly asserts that Todd isnot on the eligibility list.72. A. Hagan, February 8, authenticated by Purvis.73. M. Blanton, February 9, authenticated by Purvis.74. L. Futch, February 12, authenticated by Purvis.75. M. Kunney, February 6, authenticated by Kun-ney.76. I. Colson, February 8, authenticated by Colson.77. P. Rogers, February 8, authenticated by Colson.78. N. Kennedy, February 7, authenticated by Col-son.79. M. Salter, February 7, authenticated by Colson.80. D. Dinkins, February 8, authenticated by Colson.81. G. Dinkins, February 8, authenticated by Colson.Gail Dinkins is not on the stipulated eligibility list andthe card is therefore invalid.82. A. Griffin, February 8, authenticated by Colson.83. M. Brown, March 8, authenticated by Brown.84. S. Grooms, February 8, authenticated by Grooms.85. E. Dees (Deas), February 9, authenticated byDees. Dees testified that she read the card before shesigned and that she signed voluntarily. The person whogave her the card, whose name Dees did not recall, said"to sign the card to vote for the Union." This was allthat was said to Dees. On cross-examination, Deesstated that, "at one time," and she could not rememberwhether it was before or after she had signed her card,she heard one of the girls, unidentified, who was notaddressing Dees, make the remark that "if you signedbefore the election, you would not have to pay the fee."In my opinion, Dees' card is valid since no unionrepresentative or person that could be considered aunion agent made any representation to her regardingfees; moreover, the evidence does not establish that aremark by some girl, overheard by Dees, occurred priorto the signing of the card. There is no showing thatDees was aware of the Union's constitutional provisionregarding initiation fees.86. L. Kicklighter, February 8, authenticated byJordan who testified that Kicklighter signed the card inher presence.87. J. Kicklighter, February 8, same as 86, above.88. B. Sands, February 9, authenticated by Jordanwho testified that she saw Sands sign the card onFebruary 9 at Sands' home. In its brief Respondentstates that "the facts indicate that Jordan was not in theGlennville area when she supposedly witnessed thesigning of the card" and the card should not becounted. On direct examination Jordan testified thatshe came to Glennville to Sikes' home on February 6(Tuesday). She told Sikes that she would return "toyour home on the 9th." After the next question, Jordan,sua sponte, corrected the foregoing and said that shetold Sikes that "I would return on the 8th." Jordanstates that subsequently she did return to Glennville onthe 8th and attended a union meeting at Sikes' home onthat date. She also stated that "when I left on Februarythe 8th, 1972, I told Lanelle Sikes I will contact youover the weekend." Jordan testified that she telephonedSikes on Sunday, February 11, from Douglas, Georgia.Sikes told her she now had 98 signed cards. Jordan saidnothing about having obtained a card from Sands onFebruary 9, although the matter of the total of cardssecured was a central theme in the Jordan-Sikesconversation. On cross-examination, Jordan said shewas in Glennville between February 8 and 12 but notthe whole time. When asked if she was there onFebruary 9, she said, yes, and remembered being thereon the 9th and soliciting cards at employees' homes. Ondirect examination, Sikes testified that she first metJordan on February 6 and next met with her onFebruary 8. Jordan, on the 8th, said she would contactSikes shortly. Jordan called her on Sunday, FebruaryI 1. On cross-examination, Sikes said that, as far as sheknew, Jordan was not in Glennville between February8 and I I and after February 8 she did not hear fromJordan until the 11th. Since Jordan admittedly leftGlennville on February 8, sometime after 9 p.m., itappears unlikely that she returned again on the 9th or,if she did, that she would not have contacted Sikes orhave mentioned to Sikes her success or lack of successin soliciting cards on February 9. Although theevidence is not conclusive, I entertain a very seriousdoubt that Jordan saw Sands sign her Union card onFebruary 9. I therefore regard the Sands card, datedFebruary 9, as not properly authenticated (Sands didnot testify).89. L. Manor, February 8, authenticated by Jordan.90. 1. Causey, February 12, authenticated by Jordan.91. J. Futch, February 19, authenticated by Jordan.633 DECISIONS OF NATIONAL LABOR RELATIONS BOARD92. Beatrice Blocker, February 16, authenticated byJordan. (Betty Blocker is # 32, above).93. M. Strickland, February 20, authenticated byJordan.94. M. Bowen, February 7, authenticated by Jordan.In the transcript of testimony the name Majory Bowenappears as Boring and the date as February 12. This isan error. The card handed to Jordan at the hearing andidentified was G. C. Exh. 13 which shows the nameMargie Bowen, February 7.95. G. Weathers, February 8, authenticated by Jor-dan.96. N. Waters, February 8, authenticated by Jordan.97. E. Kicklighter, February 8, authenticated byJordan.98. 0. Stubbs, February 8, authenticated by Jordan.99. H. Kicklighter, February 8, authenticated byJordan.100. M. Lavant, February 19, authenticated byJordan.101. M. Bronson, February 6, authenticated byJordan.102. B. Phillips, February 7, authenticated by Jordan.Four of the cards, that are among those described above,are dated February 5, 1973. Three of these cards, those ofHoward, Flowers, and Durrence, were identified by Sikes.Since Sikes and Jordan both testified that Jordan did notarrive in Glennville with the blank cards until February 6,it is evident that the date of February 5 on these cards isincorrect.A mistake in a date by a day or more by a person signinga card is, in my opinion, a reasonable and credibleexplanation for the February 5 date. Martin, an employeewhose card is also dated February 5, identified her cardand stated that she had placed the February 5 date thereonand had signed it. Martin admitted the possibility of havingmade a mistake in the date but she did recall clearly thatSikes had brought the card to her home. Since Martin wasa member of the union organizing committee, it is myopinion that she signed between February 6 and 12, thelatter being the date when the Union claimed a majorityand requested recognition from Respondent. Of the threecards, dated February 5, identified by Sikes, one was byDurrence, the sister-in-law of Myrtle Kicklighter. Thelatter signed her card on February 6, at the insistence ofDurrence. I regard it as reasonable to conclude that ifDurrence was vigorously and successfully soliciting Kick-lighter, a relative, to sign a card on February 6 thatDurrence had signed her own card on or about that sametime. I also believe that the two other February 5 cardswere signed during the February 6-12 period when Sikesand others were engaged in an intensive organizing effort.4There are 10 other cards, described earlier, that are datedafter February 12. They are Ogden, February 13; Hallock,4 It is very doubtful that, if the cards were fabricated and not authentic,the fabricator would have chosen to write the date on the cards as February5. Sikes and presumably anyone else who was enough of a union activist andinsider to be engaged in card fabrication would be aware that the cards didnot come to Glennville and into Sikes' possession until February 6. Byanalogy. it would be unlikely that a person undertaking to forge a $5 billwould write the number "4" or "6" thereon. In my opinion the February 5February 14; L. Kicklighter, February 14; J. Sands,February 16; Beatrice Blocker, February 16; J. Futch,February 19; Lavant, February 19; Strickland, February20; Terrell, April 2; Moody, November 7.The Union made its claim of majority and demand forrecognition on February 12, 1973. The petition forcertification was filed February 14. There was, in myopinion, a continuing demand for recognition and acontinuing claim of majority. The complaint alleges that onand since February 12, 1973, the Union has represented amajority in the appropriate unit. I regard the period duringwhich the Union could properly establish is majority bycards as extending from February 6, 1973, when cards firstbecame available to April 12, 1973, the date of the Boardelection. This, however, does not solve the problem of the10 cards above described that are dated after February 12.By stipulation, the parties had agreed on "a list of theemployees in the unit as of February 12, 1973." This listhad been subpenaed by the General Counsel. As stated bythe latter in his brief, "The stipulated list containing 148names was the names of the employees as of February 12."Although the names on the 10 cards aforementioned arethose of employees on the February 12 list and the signersof the cards are employees in the unit as of that date, itcannot be said that they were unit employees on datessubsequent to February 12 and on the dates when theysigned cards.5There is, moreover, no testimony that theywere employees on the dates when their cards were signed.Their cards, therefore, cannot be counted.6I find the following cards to be valid and to be countedin determining the question of the Union's majority statuson and since February 12, 1973: Sikes; Middleton;Howard; Roberson; E. Burkhalter; Wylie; Durrence;Flowers; Ford; Johnson; Lynn; Sapp; Thrift; Norton;Anderson; Walker; M. Weathers; Cox; Brewton; O'Berry;Dunham; Rogers; Frankfourth; Love; Lindsey; P. Wells;D. Wells; N. Wells; Stubbs; Jernigan; Simmons; L.Blocker; Deal; Ray; Driggers; Branch; Cammack; B.Burkhalter; Carter; King; Austin; Martin; Wolaver;Wilcox; Mincey; C. Todd; Grimes; Iddins; Thompson;Purvis; Baxter; Foley; Armstrong; Moore; Long; Dubber-ly; B. Waters; K. Waters; B. Todd; Blanton; Kunney;Colson; P. Rogers; Kennedy; Salter; D. Dinkins; Griffin;Brown; Grooms; Deas; L. Kicklighter; J. Kicklighter;Manor; Bowen; G. Weathers; Hagan; Waters; E. Kick-lighter; O. Stubbs; H. Kicklighter; Bronson; Phillips. Total82. This is a majority of employees in the unit as of, andsince, February 12, 1973.Refusal To BargainOn the morning of Monday, February 12, 1973, Jordanmet Sikes at the plant pursuant to prearrangement. Sikesgave Jordan the additional signed cards that had beensecured since Jordan's last visit on February 8. Jordandate was the result of innocent error as to date by the card signer. A personmaking such an error would generally be "off" or wrong as to date by a dayor so and in this case I believe the proper date was probably February 6 andcertainly not February 4 or 5.5 The record indicated that there was a reasonable amount of turnoveramong Respondent's employees.6 Tilton Tanning, Corp., 164 NLRB 1168, 1171 (1967).634 MURCEL MFG. CORP.entered the plant and asked for the manager. Fairclothcame forward and Jordan introduced herself to ManagerFaircloth as a representative of the Union. Jordan said thatthe Union represented a majority of the employees anddemanded recognition. Faircloth asked Jordan if she wasprepared to submit the cards. She said, yes, and offeredthem. Faircloth said that he did not have the authority togrant recognition. Faircloth said he only worked for Mr.Kotkes and did not have the authonty to grant recognition.On February 13 the Union sent a telegram to the Companyrepeating its claim of a majority and demand for recogni-tion. A petition for certification was filed with the Board bythe Union on February 14.On February 13, Gibson, manager of the Company'sSummerton, North Carolina, plant, arrived in Glennvilleand assumed the position of manager of the Murcel plantin place of Faircloth who was terminated. Gibson contin-ued in a dual role as manager of Murcel and Summertonfor several months. With the inception of the Gibsonregime, various time and engineering studies were under-taken at Murcel and there were some changes in rates, jobcontent, and other conditions of employment. Respondentattributes all these matters including the advent of Gibsonand Levine and what they did at the plant, as well as a newinsurance program, to normal business operation withantecedents predating the coming of the Union. TheGeneral Counsel and the Union perceive a series of actionsin 1973 calculated to defeat the Union in the election. Toevaluate what occurred at the Murcel plant in 1973, we willstart with 1972 events.Levine is a sewing products manager consultant and aproduction engineer. His contact with the Kotkes familyand its enterprises began in May 1972. Levine was told in ameeting in New York City with William, Fred, and J.Murray Kotkes that "they were having some troubles downat their Summerton facility concerning the acceptance ofpiece rates in the plant." Levine agreed to go to Summer-ton to make a study of the rates and the general situation.Thereafter, Levine made timestudies and a survey of theplant. As the result of his report to the Kotkes, theSummerton manager was terminated in June 1972, and,with the authorization of the Kotkes, Levine procuredGibson to be the new Summerton manager.In the middle of July 1972, Fred Kotkes took Levine tovisit the Murcel plant. At the end of July, Levine spentseveral days at Murcel studying that operation. Levinestates that in July at Murcel he made "a rather detailedsurvey similar to the one in Summerton ..." In August,Levine made a survey of the Lynchburg plant. Thereafter,in early August, Levine reported to the Kotkeses in NewYork City on his studies of Murcel and Lynchburg. Bothplants manufactured uniforms and Levine pointed out thatLynchburg was the more efficient plant.The report made by Levine to the Kotkeses, datedAugust 3, 1972, and discussed with the Kotkeses on August7, recommended, inter alia, the replacement of Murcelmanager, Weis, the reduction of indirect and overheadwages "by working people smarter and harder," andpointing out potential payroll savings in direct labor of$130,000 and in indirect labor of $15,000, or a total of$145,000 at Murcel. Levine testified that "direct labor" isthe sum total of the piece rates.Quite evidently because they were impressed withLevine's ability, the Kotkeses entered into a retaineragreement with Levine on August 8, 1972.The reports, oral and written, that Levine made to theKotkeses and the information and data that Levine hadacquired by studies and surveys at Murcel in 1972 were notsuperficial. As we have seen, Levine's initial employmentby the Kotkeses involved extensive studies of the Summer-ton plant operation. In July 1972, Levine testified that atMurcel he made "a rather detailed survey similar to theone in Summerton .. ." and when he came to Murcel he"took [made] the time studies right away"; Levine testifiedthat he "provided the information to the management" but,to his knowledge, no changes were made in the piece rates.He stated that in July and August 1972 his average day atthe Murcel plant was 14-16 hours and that he "spent agreat deal of time in the plant in July and August,"including "doing time studies." Levine also stated that hespent time in the Murcel plant in September 1972, andperformed timestudies. Levine finally left the Murcel plantin 1972 during the week ending September 29. As far asappears, his work, with its ample timestudies and surveys,had been completed.Based on Levine's reports, the Kotkeses retired andterminated the Murcel plant manager, Weis, on September28, 1972. In his place, the Kotkeses hired Evans who hadbeen secured and recommended by Levine. Levine testifiedthat Evans possessed all the abilities and expertisenecessary for the job. Evans assumed his position October1, 1972. At the Kotkeses' request, Levine went to theMurcel plant in the first few days of October to introduceEvans to the situation at the plant. Levine went over withEvans "the data file" that had resulted from Levine'sextensive timestudies and surveys of the plant. As de-scribed by Levine, "I went over it [the data file oftimestudies and so forth] in a very detailed basis with Mr.Evans because I knew the people in the plant in Murcel."Without, as far as appears, discussing the matter withLevine, William Kotkes terminated Evans about themiddle of November 1972 because Kotkes was not satisfiedwith Evans. In securing a new manager for Murcel,William Kotkes did not consult Levine but decided toprocure and to decide on a new manager himself "together[with the advice of] Mr. Gibson [Summerton plantmanager] and Mr. Woods [Lynchburg plant manager]."Kotkes then hired Faircloth as the Murcel manager in thefirst part of December 1972. The reasons why he selectedFaircloth, according to Kotkes, were that Faircloth had anengineering background in the work; he had experienceworking in the area; he was a "southerner" and Kotkes feltthat, as such, Faircloth "would be able to communicatewith the workers of Georgia."Having selected Faircloth because of qualities thatimpressed Kotkes, the latter impressed upon Faircloth theKotkes family principles of success, to wit, "know-how" inthe industry; ability to get along with people and listeningto employee complaints; and the importance of theengineering program at Murcel because "we are notsatisfied with the profit picture at Murcel; we are not635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhappy ...the costs were running high and the plant wasnot showing an acceptable profit."Apparently impressed by what had been told him byWilliam Kotkes about the very unsatisfactory cost andprofit picture at the Murcel plant, Faircloth, with hisengineering background, which was viewed as an asset inappraising his qualifications, conducted some timestudiesat the plant and, as a result, some of the piece rates werereduced. This was in early January 1974.Faircloth's action, from the company standpoint, doesnot appear to be at this point some aberration disassociat-ed from company goals or policies. In addition to WilliamKotkes' stress on costs and profits at Murcel to Faircloth,Levine, as early as August 7, had stressed substantial dollarsavings in direct labor costs, the sum total of the piecerates, at Murcel, and evidently his extensive timestudiesand surveys at Murcel from July to September 1972 borethis out. Gibson, who participated with Kotkes, in someinterviews of Faircloth, testified that Kotkes told him toexplain to Faircloth "from a technical standpoint exactlywhat his duties and responsibilities were supposed to beand what the Kotkes family was to expect from him."Gibson then told Faircloth that "his main concern shouldbe the unit cost as it was high ...."In early January 1974, Fred Kotkes asked Gibson if hewould like to visit the Murcel plant with him. Gibsonaccepted and went to Murcel. He had no instructions as towhat he was to do at Murcel. However, during the visit,Gibson met with Faircloth and "reviewed what he wasdoing." Faircloth showed a report he had prepared andtold Gibson and Kotkes "of various programs that he hadgoing in the plant." According to Gibson, "it looked like tome he knew what he was doing. He knew what to lookfor." IWilliam Kotkes testified that he and Fred Kotkes visitedMurcel "in the beginning of January [1974]." While there,a substantial number of employees, in groups, came to theKotkeses and complained that Faircloth had reduced theirrates and they said the rates were too tight. William Kotkestold the employees that "the rate may be too high, the ratesmay be too low" but, not being an engineer, he did notknow. Kotkes offered to bring in an independent consul-tant to time any job on which an employee felt the rate waswrong. Apparently neither the foregoing observation aboutthe rates nor the proposal of an outside consultant met withgreat acclaim. After the meeting, Kotkes testified that hewas disturbed "because I felt that the complaints on thepart of the girls were more than usual. .... What threw meoff was that none of the girls agreed to an independentengineer coming in for a timing."The situation that existed after the above meetingbetween the Kotkeses and the employees at the beginningof January was that William Kotkes had made it clear thatthe Kotkeses were not going to change the rates that theemployees were complaining about simply became theemployees were claiming that the rates were too "tight."Kotkes told the employees that the rates might be too highor too low but he did not know which. Kotkes did not saythat he would speak to manager Faircloth about the rates7 Gibson was a witness called by Respondent. At the time of the heanng,Gibson no longer worked for Respondent. He was an owner and partner inan Alabama garment plant.to see if some modification was possible or to ask Fairclothto recheck the rates. Kotkes' sole proposal was to bring inan outside consultant to time any employee who felt thather rates were not correct. According to Kotkes, none ofthe girls agreed to this proposal. Kotkes made no otherproposal or suggestion.The next series of events involved action by theemployees and actions by Kotkes. Some employeescontacted the Union in the latter part of January 1974 and,as we have seen, an intensive union organizing effort tookplace in Glennville and at the plant and its surroundingsfrom February 6-12, 1974.According to the Summerton plant manager, Gibson,either William or Fred Kotkes telephoned him "in lateJanuary or the first week in February" and told him thaton a visit to Murcel "a lot of the girls had complained tothem about various things." Kotkes asked Gibson to go toMurcel to see if he "could determine what the problemswere." Kotkes added that Faircloth has been manager for 7or 8 weeks and the unit costs had "risen instead ofdropped" and "the girls instead of getting happier[presumably if unit costs were up, this reflected higher payor payroll cost per unit and the girls should have beenhappier since the Company was paying more for lessproduction] seemed to be in a state of unrest." Gibsonagreed to come to "spend a few days at Murcel" asrequested or directed by Kotkes.Since Gibson did not testify as to when he arrived atMurcel and he states that the Kotkeses call to him was inlate January or the first week in February, it is difficult todetermine the precise period of his visit to Murcel. In anyevent, after arrival, Gibson had a talk with Faircloth,looked at records and reports, made production checks andstudies, and talked with some of the employees. Thereafter,on a date not shown, but apparently in the first part ofFebruary, Gibson reported by telephone to the Kotkesesand recommended that Faircloth "be relieved immediate-ly." As far as appears, the Kotkeses made no decision atthe time or at least did not tell Gibson of their reaction tohis recommendation.Fred Kotkes did not testify. William Kotkes testified thatafter he and Fred had the meeting with the Murcelemployees at "the beginning of January," he, thereafter,sent Gibson on two separate trips to Murcel to checkFaircloth and upon Gibson's recommendation Fairclothwas terminated on February 8. Gibson testified that in theJanuary-February period he did make two trips to Murcel.The first trip he fixes as being in the early part of Januaryin the company of Fred Kotkes. Gibson stated that he hadno instructions as to what he was to do at Murcel.However, Gibson and Fred Kotkes did meet with Fairclothand saw a report and programs of what Faircloth wasdoing in the plant. Gibson testified that it was his opinionthat Faircloth knew what to look for in the plant operationand that Faircloth knew what he was doing. AlthoughGibson had not made a complete study of the plant on thisparticular trip, his judgment as to what Faircloth was doingcannot be regarded as that of a first-time casual visitor toMurcel. Both Murcel and the Summerton plant of which636 MURCEL MFG. CORP.Gibson was manager manufactured garments such asuniforms as part of the Kotkes enterprises. Presumably,there were common basic policies and standards ofoperation at the two plants. Gibson had made timestudiesat the Murcel plant in October 1972 and had submitted hisfindings to the manager of Murcel, Evans. Later, based onhis studies and observations, Gibson recommended Evans'discharge. After Evans was terminated, Gibson was interimmanager of Murcel, together with Woods. When Fairclothwas hired, Gibson was delegated the task of informingFaircloth of the technical aspects of the Murcel operation.This, therefore, is the man who in early January 1973checked with Faircloth on the latter's reports and currentprograms at Murcel and testified that it was his opinionthat Faircloth knew what to look for and knew what he wasdoing in managing the plant.The second trip of Gibson to Murcel, in 1973, as we haveseen, was pursuant to a Kotkes call at the end of Januaryor the first week in February, according to Gibson. SinceKotkes states that the two trips of Gibson to Murcel in1973 were at Kotkes' direction to check on Faircloth andwere after Kotkes' meeting with the Murcel employees andthat Gibson reported to Kotkes after each trip, it wouldappear that Kotkes would have received a good report onFaircloth initially, probably early in January. Then, at theend of January or the first week in February, Kotkes againsent Gibson to Murcel. Weeks or a month elapsed betweenthe two trips. After his second trip, Gibson then recom-mended the immediate termination of Faircloth.William Kotkes testified that Fred Kotkes was at Murcelon Thursday, February 8, 1973, and that Fred terminatedFaircloth on that day. William Kotkes was then asked byRespondent's counsel whether "to your knowledge,"Faircloth remained "in Glennville for any period of timeafter February the 8th." Kotkes said, yes, that Fairclothremained until the end of the week. Gibson testified that onFebruary 8 or 9 Fred Kotkes telephoned him from Murcel.Fred said that "he had relieved Hugh Faircloth of hisduties" and offered the job of manager at Murcel toGibson. The latter accepted, but it was mutually under-stood that Gibson would remain as manager of theSummerton plant in South Carolina while also beingmanager of Murcel. It was further agreed that Gibsonwould have the assistance of an engineer at Murcel andthat Kotkes would send Levine to Murcel in that capacity.Gibson arrived as manager at Murcel on Tuesday,February 13, the day after the union demand for recogni-tion. Gibson states that he did not arrive until February 13because he was delayed by a snowstorm in the area.It would be reasonable to assume that if Faircloth wasterminated and relieved of his duties on Thursday,February 8, he would not be plant manager and function-ing as such on Monday, February 12. There is no evidenceor claim that on February 8 only a decision was made toterminate Faircloth. The testimony is that Faircloth wasterminated and relieved of his duties on that date butremained to the end of the week. Termination involvescommunication from the discharger to the dischargee andpresumably Faircloth knew, on February 8, that he hadbeen discharged.On February 12, however, when Jordan, with a largegroup of employees, was at the plant, she asked for theplant manager and Faircloth responded. In reply toJordan's demand for recognition, Faircloth said, "I onlywork for Mr. Kotkes" and did not have the authority togrant or to discuss a recognition demand from a union.Faircloth did not say that he was leaving the Company andthat the Union should make its request to the new managerwho was arriving the next day. For a man allegedlysummarily discharged on February 8, the foregoing wouldhave been the most obvious and the most truthful andaccurate statement and the easiest "out" for Faircloth,while at the same time staving off the union demandwithout prejudice or harm to the Company. Nor did hesimply refer Jordan to Kotkes without referring to his owncurrent status or function. He said that "I only work forMr. Kotkes" and did not have the authority to grantrecognition, which is probably the type of answer that anycompetent and current undischarged manager might giveunder the circumstances.Since Faircloth and Fred Kotkes did not testify, WilliamKotkes was asked, on cross-examination, why Fairclothwould still be functioning as Murcel manager on Monday,February 12, if he had been terminated on February 8 ofthe prior week. Kotkes replied that he was not sure of thedate of Faircloth's termination and "It was possible he mayhave been terminated at the beginning of the followingweek." In view of this testimony and the fact that Fairclothwas the functioning and performing plant manager on themorning of Monday, February 12, when the Union madeits demand, it may be that Faircloth was terminated lateron February 12, after the union demand was made, sincethis would certainly qualify as a termination at thebeginning of the following week. This posture of eventsraises a question whether Gibson had been designated andassigned to Murcel prior to February 12 or whether at thetime of, or immediately after, Faircloth's termination at thebeginning of the week of February 12, Gibson was enlistedas Faircloth's replacement. This for the reason that thecrux of Gibson's testimony is that on February 8 or 9Kotkes, who was at Murcel, informed Gibson that he hadterminated Faircloth as manager and gave Gibson the jobin Faircloth's stead. In any event, we at least know withcertainty that a new plant manager, Gibson, was in Murcelon February 13.Gibson testified that when he arrived at the Murcel planton February 13, 1973, Fred Kotkes was there. The firstthing that Kotkes did when he met Gibson was to showhim the union telegram demanding recognition and to statethat "we've got to do something about this." Gibsontestified that he was "well aware" that a union campaignwas going on in February and discussed the matter with"Mr. Kotkes."The Kotkeses had arranged with Levine for him to go toMurcel to assist Gibson. "Among other things," accordingto Levine, the Kotkeses told him that they had received aunion petition for an election and that Gibson was beingmoved to Murcel as plant manager. Levine arrived at theMurcel plant a week after Gibson, on February 20. Levinetestified that he spent "the first several hours in the plantthe first day" discussing with Fred Kotkes and Gibson637 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"about the situation that was happening" and "theconversations included the situations concerning the fearof the girls [employees], the temperature of the girls, whatprecipitated this whole union activity." Levine and Gibsonalso sat down and went over "what had to be accom-plished" and program objectives, and they "went over theproblems that related to the Union."Thereafter, Gibson delved into records of earnings,production, records, and so forth, and started engineeringprograms. Levine made timestudies of the various opera-tions and of the piece rates. He testified that he spent aboutthe same amount of time performing timestudies at Murcelin February as he had spent making timestudies in thesame plant in July, August, and September 1972. Levinesubmitted his 1973 studies to Gibson in February 1973while he was at Murcel. Gibson, himself, on two occasionsin October 1972, or on one occasion in October and theother in November 1972, had come to the Murcel plantand had made timestudies and checks. In 1972, however, inspite of Levine's extensive studies at Murcel, he testifiedthat as far as he knew no changes were made in the piecerates. As an engineer and consultant on a retainer to theKotkeses and, as such, working extensively at the Murcelplant, it is reasonable to conclude that Levine would haveknown if the results of his studies in 1972 had beenimplemented, at least whether some changes had beenmade. Much the same situation appears to have been thecase with respect to Gibson's 1972 studies at Murcel.Gibson testified that he did not know whether there wereincreases or decreases in the Murcel piece rates in 1972 asthe result of his studies. Since, shortly after he had madethe studies, Gibson was interim plant manager of Murcel in1972, it would appear that he would know whether or nothis studies had been or were reflected in the piece rates in1972. While I believe there undoubtedly were somechanges in rates in 1972, there is no indication that theywere made pursuant to a general program of reviewing andstudying almost all rates, as was the case in February andsucceeding months in 1973 after the Union's demand forrecognition.Gibson testified that after his arrival at Murcel onFebruary 13, 1973, some piece rates were raised, and somewere unchanged, some lowered. Gibson was unable toestimate the percentage in each category. He states that thechanges were based on timestudies and engineeringprinciples and that his objective was to increase theprofitability of the plant.While I am prepared to accept the contention thattimestudies, engineering practice, and profitability werefactors in management's actions regarding rates in Febru-ary 1973 and thereafter, I am not persuaded that theappearance of the Union; its claim of a majority; itsdemand for recognition; and the petition for an election,which foretold an eventual election among the employees,were not also important factors accompanying the adventof Gibson and Levine to Murcel and important factors intheir subsequent activities and actions. As we have seen,the union situation at Murcel was immediately brought tothe attention of both Gibson and Levine and they werefully conscious of it in their subsequent actions. FredKotkes told Gibson on February 13 when he arrived atMurcel, "we've got to do something about this [uniondemand for recognition i."We have seen that the cutting of certain piece rates inearly January 1973 evoked strong complaints from asubstantial number of the Murcel employees. In thebeginning of January, the employees concertedly, ingroups, complained to William and Fred Kotkes about thepiece rate cuts. Although greatly disturbed by the unrest ofthe employees, the Kotkeses neither directed that the cutsin rates be restored nor be restored pending further study,nor were the rates changed, although since June 1972through November 1972 the Company had made aplethora of timestudies and surveys of the rates at Murceland certainly had the data available to make a judgment onthe justification or otherwise regarding the rates. WilliamKotkes testified that, after the above meeting with theemployees, he sent Gibson to Murcel on two occasions tocheck on the situation. On the first trip, which must havebeen very soon after the Kotkes meeting with theemployees, inasmuch as Gibson places the time as early inJanuary, Gibson testified that it was his opinion thatFaircloth, the Murcel plant manager, knew what he wasdoing. Faircloth was the person who had cut the rates andthese cuts were what the employees had complained about.The cuts rates remained in effect. After approximately amonth of the lower rates being in effect, several employeescontacted the Union in the latter part of January. Theunion organizer came to Glennville, a small community, onFebruary 6, and from that date to February 12 and beyondunion cards were passed and signed at homes of employ-ees, at the plant, in union meetings, and elsewhere. At theend of January or the first week in February, Kotkesdirected Gibson to return to Murcel and to check onFaircloth. Gibson then came from his plant in SouthCarolina to Murcel. After studying the situation, Gibsonnow recommended Faircloth's immediate termination. Noaction was taken at that particular point. Later, in anunclear evidentiary picture presented by Respondent'switnesses, Faircloth was discharged and Gibson wasdesignated Murcel manager, all on either February 8, 9, or12, 1973. Throughout this entire period, from the first partof January to February 13, the rates that were cut remainedin effect.With the advent of Gibson and Levine at Murcel, afterFebruary 12, 13, and 14, when the Union had claimed amajority, demanded recognition, and filed a petition for anelection, the Company now took action regarding the piecerates at the plant. Gibson testified, "I reinstated the ratesthat Hugh Faircloth had cut." Moreover, these particularrates, unlike other rates that Gibson and Levine studied in1973, beginning in February, were raised "without timestudies," according to Gibson. In short, Gibson, althoughhe made changes in piece rates at Murcel after he arrivedas manager, made no changes except after timestudies hadbeen made on the particular rates. There was one exceptionto the foregoing procedure. All the rates that had beenreduced by Faircloth were raised and restored by Gibson638 MURCEL MFG. CORP.by about the end of February 1973, and these rates andrestorations were made without timestudies.8It is apparent to me, and I believe that it was apparent tothe Company, that the seed of the subsequent unionincursion into the plant was the cutting of a substantialnumber of piece rates in early January 1973. Although theemployees complained to the Kotkeses about the ratereductions at that time, the rates remained unaltered. Theemployees then went to the Union and the Unionorganized, demanded recognition, and filed an electionpetition. Fred Kotkes told Gibson on February 13 thatthey had to do something about the union situation. Sincethere is no question that Respondent was opposed tohaving a union in its plant,9Respondent's reaction to theappearance of the Union was to first remove and remedythe reduced or cut piece rates that quite evidently had beenthe catalysts for the prounion move. The piece rates thathad been cut in early January were restored and raised totheir former levels in the period after the Union's demandand the filing of an election petition. The raising andrestoration of piece rates by Respondent on jobs on whichrate cuts had been made was the conferring of a benefit onthe employees in order to influence their attitude towardthe Union and was calculated to dissuade them fromsupporting the Union in any putative election. I find suchconduct to be in violation of Section 8(a)(1) of the Act.'OA few employees testified to their personal pay experi-ences at the Company during the 1973 period when Gibsonhad taken over as manager. For instance, employee Toddfirst worked for the Company in 1960. Her last continuousperiod of employment at the plant was 3 years. Todd doesnot mention any prior decreases or increases in her piecerates. She did testify, however, that in the latter part ofFebruary 1973 she received an increase in the piece rate oncollars from 24 to 30 cents and she states that she had neverreceived "an increase like that before." Employee Kingtestified that she had piece rates of 16 cents and 18 cents onsome of the styles on which she worked. These ratesremained in effect from October 1972 until sometime inFebruary 1973. She saw Levine in the plant during thelatter period. According to King, sometime betweenFebruary and March 1973, the rates on the aforementionedstyles on which she worked were increased. The 16-centrate went to 18 cents and the 18-cent rate went to 20 cents.Employee Lindsey testified that she worked on 15 or 20styles. She states that, in March 1973, the piece rate on onestyle was increased from 76 cents to $1.25. Levine testifiedthat the entire job content of this particular style wasrestructured and that accounted for the new rate. LindseyI Gibson states that he concluded that the cuts made by Faircloth "wereall arbitrary."" See, for instance. G.C. Exh. 2(a), and attachments thereto, including aletter from the company president indicating his view in a letter toemployees that a union would not be good for them or the Company andstating that he had faith that the employees would not do anything foolish.Gibson in a letter to all employees, stated. inter alia. "I would like to repeatthe reasons for being so strongly against the union."'" N.L. R. B. v. Exchange Parts Comipant, 375 U.S. 405 (1970). The Courtrejected the contention that there was no illegality because the benefits wereput into effect unconditionally and with no implication that the) would bewithdrawn if the employees voted for the union." Respondent introduced data that showed that Gibson reduced the netcost per dozen garments. The figures submitted show that under Faircloththe net cost per dozen was reduced 45 cents from December to January. Intestified that her net earnings increased. Perhaps sheearned more on the particular style at the new rate and didnot work as hard on the 15 or so other styles on which sheworked, but her net earnings changed little. If we take hernet earnings on three biweekly payrolls ending on March15, on March 29, and on April 10, 1973, her approximateaverage net pay per payroll period was, in round numbers,$97. For the three prior payroll periods, February 1,February 15, and March 1, 1973, her average approximatenet pay was $91. However, for the $91 net pay average, theapproximate average hours were 70; and for the average$97 net pay the average hours were 72. Computed on anhourly basis there was little difference in Lindsey's net payand she may have been overly impressed by the rateincrease on one style since the job context of that operationhad also been increased."IEmployee Brown in her 2 years with the Company hadhad no decreases in her piece rates. However, the piece rateon one of the styles on which she worked was increasedfrom 60 to 74 cents at the end of February 1973. As aresult, Brown "began to do better" on this particular styleand she made more money on this style. Levine testifiedthat he had reengineered the "methodology" on thisparticular job. However, Brown's net earnings on her totalwork on all styles was less in the period subsequent to theend of February than they were previously. Since she hadreceived no decreases in any of her piece rates, an adequateexplanation is not possible from the limited data in therecord. Perhaps she had more difficulty, for some reason,on the other styles. In any event, on the morning of theBoard election, April 12, 1973, and before the commence-ment of the election, William Kotkes came to Brown'swork station and asked her if she was the girl who testifiedat the Board hearing in Savannah.12Brown answeredaffirmatively. Kotkes then asked her, on this April 12occasion, if she "was making any money." She said, "no."Kotkes said that the Company's engineering programwould continue and that the girls "would be making moremoney." At the instant hearing, January 8, 1974, Brownwas asked, "And are you making more money now?" Shesaid that she was. Respondent introduced evidenceconcerning Brown's earnings up to the pay period endingApril 10, 1973. Her overall earnings up to that point hadnot increased although one of many piece rates that shereceived had been increased. The increase in net earnings,i.e., "making more money," was, in effect, promised byKotkes on April 12, 1973, just before the election, andeventually did occur, according to Brown. This is a promiseFebruary. a month when Faircloth was manager until February 12 andGibson was manager thereafter, the net cost was reduced a further 49 cents.In March, there was a reduction of 3 cents from the prior month. In April,the reduction was $1.41, with increased average production above that ofMarch.Under a skillfully engineered incentive piece rate system an individualemployee can be favorably impressed by an increase in her piece rate andher net earnings may increase while at the same time the employer maysecure proportionately greater production from the employee and thusreduce his net cost The employee may also react favorably to an increase ina piece rate and to a reengineered flow of work which facilitates her workalthough her net earnings may change very little.12 Subsequent to the filing of a petition by the Union on February 14.1973, a hearing was held at Savannah. As a result, a decision and orderissued directing the holding of the April 12 election.639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof increased earnings as alleged in the complaint and is aviolation of Section 8(a)(1) of the Act.Employee Colson, a member of the union committee,wore a "Vote yes" button or card on the morning of theelection.'3On that morning, April 12, before the election,William Kotkes came by Colson's work station and said,"Good Morning." He stood by Colson's work station,looked at her, took a pad from his pocket, asked Colson hername, wrote something in the pad, and left. Since Kotkesneither told the employee why he had asked her name orwhat he wrote in his pad, the incident would have thenormal and foreseeable effect of creating a sense ofdisquiet or unease in an employee. Whether true or not, thenormal inference for Colson from the incident would bethat Kotkes was making a note of the fact that employeeColson was wearing a "Vote yes" button on the morning ofthe election. In view of the fact that the Company hadpreviously made known its opposition to having a union inthe plant, it would be the normal inference that, in notingsomething on a pad after asking Colson her name, Kotkeswas writing the name of Colson as a prounion employee.The mystery or unexplained nature of the incident and itspurpose would add to its disquieting effect and carried withit an implied possibility of reprisal. I find that the action ofRespondent in this incident was in violation of Section8(a)(l) of the Act since the action interfered with employeerights guaranteed by Section 7 of the Act.Employee Sikes testified that on April 11, 1973, the daybefore the election, William Kotkes was going through theplant, "to everybody's machine and talking to them [theemployees]." In the course of the foregoing, Sikes andanother girl called Kotkes over to their machine and askedwhy girls brought from the front to the back of thedepartment were guaranteed more an hour than Sikes andothers were receiving in the back. Kotkes then summonedCrews, an engineer, to explain why the girls in the frontreceived more than those in the back.14Sikes was asked atthe hearing if Crews came over and explained the matter.She states that Crews "just came up there and said that wewas all like his sisters and he treated us all alike. He reallydidn't make any sense."After this rather brief interlude, Kotkes told Sikes that heknew she was one of the union leaders and that she had agreat deal of influence with the girls and could get the girlsto change their votes.15Sikes replied that she did not havethat much influence. Kotkes said that employee Todd alsohad lots of influence with the girls. Sikes told him that hewould have to take up that aspect with Todd. Kotkes toldSikes that he knew that she would be the union observer atthe election 16 but that she could still vote no since no onewould know how she voted. He said that he would not holdit against the employees whichever way they voted. Shiftinggears somewhat, Kotkes informed Sikes that he coulddischarge her, but not for working for the Union, but forputting on buttons and buttonholes crooked. He said,1a A "Vote yes" sign was an appeal to vote for the Union.'4 Crews had come to the plant sometime after Levine's arrival onFebruary 20. 1973.'5 Sikes wore a union button and a "Vote yes" button and was on theunion organizing committee that had been publicized to the Company by aunion telegram.M' Sikes was the union observer at the election.however, that a device had been installed that wouldfacilitate the sewing of the buttons and buttonholes and hethought "we could do better." "Since Sikes' union activities were open and well known, Ido not consider Kotkes' statements to her that he wasaware of her leadership in the Union and of her being theunion observer in the election as creating an impression ofsurveillance.However, it is clear that Kotkes endeavored to influenceSikes to vote against the Union and to use her influence forthe same objective with the other employees. Inasmuch asKotkes was trying to influence Sikes along the foregoinglines, it is apparent that this was the principal reason why,when Sikes showed no disposition to assist Kotkes inaffecting the votes of the girls, Kotkes then mentioned thathe could discharge Sikes. In the same breath, he quicklysaid that the discharge could be or would be for poor workon the buttonholes but could not be for her union activity.He then mentioned the installation of a device that wouldenable Sikes and others to do better work. Sikes probablyknew without Kotkes telling her that the law forbids thedischarge of an employee for union activity. She also knew,without being told by Kotkes, that he or the Companycould discharge her or any other employee for bad work. Itis apparent, therefore, that Kotkes in an effort to influenceSikes to turn the girls against the Union in the electionconsidered it helpful to impress upon Sikes his power todischarge her for the ostensibly legitimate cause of havingmade crooked buttonholes more than a week earliernotwithstanding that a device had now been installed tofacilitate the sewing of straight buttonholes. Why else didKotkes bring up this discharge power in the conversationwith Sikes about influencing the employees. Sikes had notresponded favorably to Kotkes' appeal and she said she didnot have much influence. Kotkes then drew off his velvetglove a bit and reminded Sikes how he could discharge her.Indeed, after this rather lengthy conversation in whichKotkes spoke in various directions, Kotkes' partingcomment to Sikes was "to think it over." On the whole, Ibelieve the conversation contained an implied and subtlethreat of the possible use of discharge or other action inorder to affect Sikes' vote and to influence her to affect thevotes of other employees. A remark by Kotkes, in thecourse of the long conversation, that he would not hold itagainst the employees how they voted Is does not effective-ly neutralize the remarks Kotkes made to Sikes about Sikespersonally as an employee and about what Kotkes coulddo in her regard. I find a violation of Section 8(a)(1) of theAct.The complaint alleges that on or about February 15,1973, and thereafter, Respondent announced and imple-mented a new health and life insurance program in order tocause its employees to reject the Union.Grady is senior vice president of marketing with BlueCross-Blue Shield. As such, he and his associates, and his1? Previously, Sikes had been off from work about a week because herchildren were ill. When she came back, she was told that there had been acomplaint about some crooked buttonholes or buttons that she had workedon. Her supervisor told her that a guide had been installed on the machineto deal with the matter of crooked buttonholes.18 The votes would be secret in any event.640 MURCEL MFG. CORP.organization, are highly interested in persuading compa-nies and other organizations to take Blue Cross-Blue Shieldcontract coverage. In 1972 and early 1973 Respondent hada health insurance program at Murcel under TravelersInsurance Company. This program did not provide lifeinsurance. Sometime in March 1972, Grady and Smith,New York City representatives of Blue Cross-Blue Shield,took the initiative in contacting William Kotkes. Gradyand Smith had in mind getting Kotkes interested in theirinsurance for all the Kotkes plants. The first meeting inMarch was brief, but Kotkes did express interest in thegeneral subject. Smith contacted Kotkes again in August1972 and reported to Grady that he believed that Kotkeswould be receptive to receiving a concrete proposal fromBlue Cross-Blue Shield. Thereafter, through its localrepresentatives, Blue Cross-Blue Shield gathered informa-tion regarding Respondent's plants. After an October 1972contact with Kotkes in New York, Smith advised Gradythat Kotkes would consider a proposal from Blue Cross-Blue Shield. Owen, director of market support for BlueCross-Blue Shield, had started working on the Kotkesmatter in October 1972. Under Grady, Blue Cross puttogether a package proposal that was based on roughestimates respecting employee details at Respondent'splants."' Grady met with Fred Kotkes in New York onNovember 15, 1972, and testified that Kotkes liked theproposals although commenting that the rate was a littlehigh. Grady expressed the opinion that with more detailedinformation about the employees at Respondent's plants hecould probably offer a better rate.Owen met with Fred Kotkes on December 5 to ask fordetailed employee data at Respondent's plants; e.g., sex,ages, marital status, and so forth of employees. Owenreceived this data on December 11 and then sent it on anappropriate form to the Blue Cross underwriting depart-ment in order that a specific rate proposal could beprepared. Having received the necessary figures from theunderwriting department, Owen, on January 10, 1973,mailed to Fred Kotkes a proposal setting forth coveragerates for Respondent's three plants. On January 25, FredKotkes told Owen that the program submitted was what hewanted for the employees and he approved it. Kotkes,however, said, in substance, that the program would firsthave to be explained and submitted to J. Murray Kotkeswho was in Miami Beach.20On February 14, Owen wroteto J. Murray Kotkes in Miami Beach, outlining theprogram and stating what it would do and referring toOwen's talks with Fred Kotkes on the subject. At Grady'sdirection, Owen flew to Miami and explained the programto J. Murray Kotkes on February 19. The latter told Owento contact William Kotkes and arrange immediate enroll-ment of the employees. Owen then flew from Miami toColumbia, South Carolina, on February 19. On February20 he made the 4-hour drive by car from Columbia toGlennville.21 The availability of the new Blue Cross-BlueShield health and life insurance program was announced to"' In a November 14 letter to Owen. Whitton, national account managerfor Blue Cross. mentioned, inter alia, that Owen's program for the Kotkesplants was very close to the ILGWU benefits..' William Kotkes testified that his brother handled the Blue Cross-BlueShield matter and that in January he had discussed with his brother thedecision to go ahead on the Blue Cross-Blue Shield program.the Murcel employees on February 20 although the actualcontract between the Company and Blue Cross-Blue Shieldwas not signed until about February 28.William Kotkes testified that his father, J. MurrayKotkes, was elderly and semiretired and was in poorhealth. He states that the decision to install the new healthinsurance program was made in January by himself andFred Kotkes and that as a matter of courtesy the sons toldBlue Cross to submit the program to their father in MiamiBeach. While I believe that J. Murray Kotkes, as theprincipal or sole stockholder of the Kotkes enterprises andas president, was not a mere figurehead and he could, inmy opinion, have decided not to install Blue Cross in hisplants, I do not regard this as determinative. The evidenceshows the inception of the idea to have Blue Cross inRespondent's plants well before the advent of the Union,albeit with no sense of urgency or speedy accomplishmenton Respondent's part. As I view the evidence, the programhad developed and fructified in all substantial respectsprior to the appearance of the Union. There is noindication that but for the appearance of the Union theprogram would not have received the ratification of J.Murray Kotkes, or that, if a Blue Cross representative hadgone to Miami Beach at the end of January, after approvalof the program by Fred and William Kotkes, their fatherwould not have added his approval at that time.22It is nodoubt true that the Kotkes were glad to have theopportunity to place the new program in effect after theappearance of the Union and they wasted no time in doingso. This alacrity on the Company's part after the Unionappeared was in contrast with the relaxed approach fromMarch 1972. It is reasonably clear that, when on February19 J. Murray Kotkes directed Owens to promptly contactWilliam Kotkes and arrange immediate enrollment of theMurcel employees in the program, the action was prompt-ed by the union situation at Murcel. The program appliedto all three Kotkes plants but Owen, as directed by MurrayKotkes, made the long trip to Murcel first and bypassedthe more proximate plant at Summerton where there wasno union knocking at the gate. However, in my opinion,although the matter is not free from doubt, this is notenough to sustain the complaint allegation in view of theorigin of the new health program in a period prior to theUnion's appearance.About 2 weeks before the April 12 election, according toemployee Lindsey, her supervisor, Joiner, and othersupervisors came into the plant wearing "Vote no" buttons.Lindsey, a member of the union committee, then put on abutton that read, "Fool me once, shame on you; fool metwice, shame on me." Joiner came over and asked Lindseywhat the button meant. Lindsey said that it referred to aprevious occasion when the Union tried to come in and theCompany had made a lot of promises to the employees atthe time but later did not fulfill the promises. Joiner thenasked Lindsey if she liked Manager Gibson. Lindseyreplied, in substance, that she did, saying that Gibson "is a21 The drive from Columbia to Respondent's Summerton plant whichwas also covered by the new program was a distance of only about 50 miles.22 In the first part of November 1972. Fred Kotkes. when asked byMurcel employees about progress on an insurance program. said that theywere still negotiating in order to secure a program that would give the mostbenefits to the girls at the lowest price.641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgood boss man. He is fair and considerate to the workers"and is interested in the jobs of the employees. Joiner said,in effect, that, if Lindsey liked Gibson as she had indicated,Lindsey should bear in mind that Gibson "would not bethere [at the plant] if the Union came in because he hadtold them [the Company?] that he would leave if the Unioncame in." 23In context, it is apparent that Lindsey regarded havingGibson as plant manager as an asset or a benefit since shedescribed him as a good boss, fair and considerate, andinterested in the jobs of the employees. Joiner, fullyapprised of how Lindsey felt about Gibson as plantmanager, told Lindsey that Gibson would not be there ifthe Union came in because Gibson had said that he wouldleave in the event of a union victory. I regard the foregoingas a threat of a loss of a benefit or the incurring of anemployment detriment by an employee if she supported orcontinued to support the Union and helped to bring theUnion into the plant. A "good" plant manager in the eyesof an employee is definitely an asset or benefit. Suchconduct by Respondent is found to be in violation ofSection 8(a)(l) of the Act.On the day of the election, April 12, Sikes testified thather supervisor, Suggs, came over to Sikes' machine andasked her why she was wearing a "Vote yes" button. Sikessaid that she wore it because she wanted to. Suggs toldSikes that the latter could still vote "no" even if she worethe "vote yes" button. Sikes said she knew that. Suggs thenasked Sikes if she knew that, if the Union came in, thefactory would be closed. Sikes said this could not happen.Suggs insisted that it could or would happen and that hermother-in-law worked in a factory where "they got theUnion in and they closed the factory."The foregoing threat about the plant closing in the eventthe Union came in is neutralized, in my opinion, byadditional testimony of Sikes. The latter testified that priorto the election she asked Plant Manager Gibson whetherthe plant could be closed if the Union came in, and Gibsonsaid no. Gibson, of course, was a higher authority than wasSupervisor Suggs. Lindsey also testified that a tapedmessage from J. Murray Kotkes was played to theemployees in the plant prior to the election. Kotkesinformed the employees that he did not want a union in theplant but that he had instructed his sons to carry on thebusiness just as it had been regardless of the results of theelection.Glennville Lingerie is a garment plant not far fromRespondent's Murcel plant in Glennville. The Murcelplant makes uniforms and the lingerie plant makes lingerie.Murcel has been in operation for about 14 years, whereasthe lingerie plant opened in July 1971.24 According to theGlennville plant manager, Floyd, his plant paid theminimum hourly rate of $1.60 in 1971 and 1972. Floyd2:1 Joiner did not testify.2- The lingerie company had three other plants elsewhere.23 The base rate is what an average worker, performing at average speed,should make per hour while performing a particular function over a periodof time. Such earnings are known as making production; i.e., the employeeis performing at the standard or norm of the plant. An employee who doesnot make production is paid the minimum hourly rate. Since its inception,Respondent's plant has paid, as its minimum hourly rate, the rateestablished by the Federal Government. In 1972 and 1973 that rate wastestified that during the union campaign at Murcel in 1973he had several telephone conversations with Gibson. Floydexplained these contacts by saying, "Well, both of us beingin the same town [as plant managers] we worked together."During the aforementioned period, Floyd states that hetold Gibson that the lingerie company's managers anddirectors of manufacturing had proposed to the board ofdirectors that the minimum rate be raised to $1.75. Thedirectors placed the new rate of $1.75 in effect the firstweek in June 1973 after having notified the Glennvilleplant the first part of May that the increase had beenapproved.Gibson testified that around the end of February or earlyin March 1973 some of his employees and supervisorsasked him if he had heard that the neighboring plant wasnow paying $1.75. Gibson called Floyd. The latter told himthat the lingerie directors had received a proposal to raisethe rate of $1.75 in a few months and he had told theemployees of this prospect. Gibson then spoke to WilliamKotkes and told him the neighboring plant was going to$1.75 and that Murcel should raise its minimum rate inorder to compete for labor. Kotkes agreed but, Gibsonstates, Respondent's counsel advised that nothing be doneat that time.After the election, Respondent's employees were in-formed, on May 3, 1973, that effective May 4 theirminimum hourly rate was raised from $1.60 to $1.70.Respondent's base rate at the time was $1.89.25Gibson testified that the minimum rate was raised inorder that the plant be able to compete with the lingerieplant for labor in the surrounding geographical area.Gibson stated that the labor supply is tight in theGlennville area.26Based on Floyd's testimony that there was no greatinflux of employees to his plant from Murcel, the GeneralCounsel and the Union argue that Respondent's assertedconcern about competing for labor is not borne out. Floydtestified that there were always some people who camefrom Murcel to his plant but there had been no great influxin February-April 1973 or in prior years. Floyd indicatedthat the movement of employees from one plant to anotherinsofar as Murcel and the lingerie plant were concernedwas no great problem and that the two companies were notin cutthroat competition for labor. He testified there was"not a great influx, no. We always have some but we [thetwo companies] have a working agreement." It is also afact that the lingerie plant did not receive approval orauthorization from its own directors to increase itsminimum hourly rate until May 1973, and did not place thenew rate in effect until the first of June. Even if we prescindfrom the "working agreement" between the plants astestified to by Floyd, Respondent does not appear to havebeen under compulsion to place a 10-cent increase in effect$1.60 and that is what Respondent paid until it placed a 10-cent raise ineffect in May 1973.26 Floyd had testified that his Company had decided to raise theminimum rate because it felt that "we were going to have to do somethingabout the minimum wage in order to keep people working"; i.e., to attract orkeep people in the labor market. It is, of course, apparent that a minimum of$1.60 per hour would yield an employee $64 for 40 hours before tax andother deductions; $1.70 yields $68 for 40 hours.642 MURCEL MFG. CORP.almost a month before the lingerie plant increased its rate.Moreover, when the new rates at both plants were inoperation, Respondent's rate was 5 cents below its allegedrival's rate and Respondent had known that the lingerierate was approved to be $1.75 at the time Respondent'srate was raised to $1.70. Respondent's assertion that itsraise in its rate was solely based on considerations ofcompetition is therefore not too convincing. Before therates of the two plants were increased, the rates of bothplants were the same. After Respondent raised its rate(assertedly to be competitive) and the lingerie plant raisedits rate, Respondent was presumably at a competitivedisadvantage notwithstanding that it justifies its raise solelyon the basis that it wished to be competitive in securinglabor. The evidence persuades me that Respondentincreased its hourly minimum rate above the requiredFederal minimum wage for the first time in 14 years, andwhile a question of representation was still pending byreason of the Union's objections to the election, in order toinsure that its employees would not support the Union andwould not support the Union in any possible rerun orfuture election. Such conduct is in violation of Section8(a)(l) of the Act.The record does also reflect that the increase in theminimum hourly rate on May 3, 1973, was not the onlytype of pay increase or promised increase that wasannounced on May 3.When Gibson announced the I0-cent increase in thehourly minimum on May 3, he also announced that whenan employee was transferred from one job to another at theCompany's convenience, the employee would receive heraverage hourly pay that she was receiving prior to thetransfer. Previously, if an employee was moved from herregular job to a new job to which she was unaccustomed,she would receive what she earned at the new job and thiswould generally be lower than her former earnings.Also, on May 3, 1973, according to Gibson, when he toldthe employees of the 10-cent increase in the hourlyminimum, he further informed them that at that time hecould not raise the base rate since it had not been "costed"into the garments on hand. However, Gibson did assurethe employees on this same occasion that "no later thanJanuary 1, 1974, the base rate would go to a minimum of$2.00."From the record it is clear that an upward change in thebase rate or a promise of an upward change in the base rateare very important events in a garment plant such asRespondent's. I also consider the announcement on thesame day, May 3, that employees would be paid theirformer average rate when moved to a different job at theCompany's convenience as an important economic benefit.These beneficial changes were announced after the electionbut also after the Union had filed and served timelyobjections to the election. While the objections werepending there was still a pending question of representa-tion and a possibility of the objections being sustained inwhole or in part and a new election being held. Respon-dent's announcement on May 3 of the aforementioned27 Objections were in lact filed in timely fashion about 5 or 6 days later.!' Hills Brothers Company. 67 NLRB 1249. 1255 (1946). enfd. 161 F.2d179 (C.A. 5): (Cedarto,n Yarn Mills, Inc., 84 NLRB I. fn. 3: Edro Corp., 147beneficial economic changes was, I believe, calculated tofurther insure the undermining of any union strengthamong the employees and the success of the Company inany possible future election with the Union. Such conductis in violation of Section 8(a)( 1) of the Act.After the election on April 12, 1973, in which the Unionwas defeated, Gibson discussed with William and FredKotkes the idea of providing a free lunch for theemployees. All agreed that it was a good idea. Gibsontestified that the objective of the free lunch was to promoteharmony among the employees who had been divided overthe issue in the election; i.e., whether to have a union in theplant or not to have a union.Accordingly, without explication to the employees of thepurpose of the free lunch, a free lunch was provided for allemployees in the plant cafeteria on April 13. The only prioroccasions on which the Company had thus provided a freelunch was around Christmas and apparently aroundThanksgiving 1972, when President J. Murray Kotkes, onhis way to Miami Beach, had stopped at the plant. Suchprior occasions can be characterized as occasions of joy,celebration, and/or honorific in the case of the seniorKotkes. In context, even the last-mentioned occasion canbe characterized as a happy occasion or celebration.The complaint alleges that the free lunch on the day afterthe election was given by Respondent as an award to theemployees for voting against the Union.The free lunch was not preplanned by Respondent priorto the election or prior to the time when the election wascompleted. It therefore cannot be said that a free lunch wasplanned and would have been given irrespective of theelection result. Indeed, in view of the fact that the evidenceclearly shows that Respondent was opposed to having theUnion in its plant and made its opposition to the Unionknown to its employees in the weeks prior to the election, itis highly unlikely that Respondent would have given a freelunch to its employees if the Union had won the election.In the light of such factors, we are persuaded that the freelunch was a reward to the employees and a gesture ofgratitude and of thanks by Respondent to its employees forhaving voted against the Union. We also believe that in thecontext of Respondent's publicized opposition to theUnion and the defeat of the Union in the election, theemployees would interpret the free lunch as it wasintended; namely, as an award and a token of Respon-dent's thanks for the defeat of the Union and an indicationof future employer benevolence to the employees undersimilar circumstances of rejecting a union and remainingnonunion. Occurring on the day after the election, the freelunch was within the permissible period for the filing ofobjections to the election,27a fact of which Respondentwould be aware, including the possibility of a secondelection as the result of potentially valid objections. I findthat in the circumstances described the giving of the freelunch was a violation of Section 8(aX I) of the Act.2sNLRB 1167 (1964). enfd. sub nom. Amalgamated Clothing IWorkers ofAmerica. AFL CIO v. N.LR.B., 345 F.2d 264. 266 (C.A. 2. 1965): TopekaDiscount, Inc., 181 NLRB 17. 18(1970).643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent has violated the Act incertain respects, it will be recommended that Respondentbe ordered to cease and desist from such conduct and totake affirmative action appropriate to effectuate thepolicies of the Act.In selecting an appropriate remedy in the instant case, itis necessary, in my opinion, to consider particular viola-tions of the Act not only as violations in themselves but aspart of a total pattern of conduct directed against theUnion by Respondent.After the Union claimed to represent and did represent amajority of the employees in the unit and demandedrecognition from Respondent on February 12, 1973,Respondent had two basic and companion reactions.Reaction I was that Respondent was strongly opposed tohaving the Union in its plant as collective-bargaining agentof the employees; and Respondent was determined todefeat the Union and to prevent its ingress into the plant asthe bargaining agent. Reaction 2 was to determine why theUnion had been able to secure the support of a substantialnumber of Respondent's employees and to attain and toclaim majority representation. Respondent had no reasonto underestimate the Union's support since the Unionoffered to submit its authorization cards to validate itsclaim of majority; the Union then filed a petition for anelection; and Respondent's extensive campaign against theUnion attested to the fact that it viewed the threatenedunion incursion into its plant very seriously. The first orderof business, therefore, from Respondent's standpoint, wasthe determination of why the Union had been able tosecure the support of a substantial number, indeed amajority, of Respondent's employees.The answer to the foregoing question was not difficultwhen Respondent reviewed events in retrospect. In the firstpart of January 1973, a large number of employees hadpersonally complained to the Kotkes brothers about recentcuts in their piece rates and about their belief that the rateswere too "tight." The employees, according to WilliamKotkes, were not assuaged by anything said to them by theKotkeses on this occasion. The aforementioned piece ratesremained unchanged from the time of the early Januaryoccasion until almost 2 months later. In the meantime,about a month after the complaint by the employees aboutthe rates, the Union had been called in by the employeesand, with active employee participation, a majority of theemployees were organized into the Union and the Unionmade its demand on the Company on February 12, 1973.In retrospect, since the Kotkeses, at the time of the earlyJanuary employee complaint and thereafter, were alsoconscious of general unrest in the plant, it was not difficultfor the Kotkeses to deduce that there were other conditionsof employment that had contributed to employee discon-tent.29Quite evidently on the sound theory that you cannot beatsomething with nothing, the Company, beginning onFebruary 13 (if not on February 12, when, after the unionI!1 On February 8 or 9, Fred Kotkes said that "the plant seemed to be ingeneral unrest ....:"' Former Chairman Miller of the Board has referred to instances wheredemand, Plant Manager Faircloth, about whose rate cutsthe employees had complained about approximately 6weeks previously, ceased to be manager) launched acampaign to convince the employees that the Companycould and would correct the causes of employee dissatis-faction, improve conditions of employment, and therebydemonstrate to the employees that the Union was nolonger needed.30As soon as the new plant manager, Gibson, arrived at theplant on February 13, Fred Kotkes showed him thetelegram from the Union claiming a majority and demand-ing recognition and said to Gibson, "we've got to dosomething about this." Similarly, the consultant andengineer, Levine, who had been marshaled to the Murcelplant, was shown a copy of the union petition for electionand certification by Kotkes as soon as Levine arrived atMurcel on February 20. Levine then spent "the first severalhours in the plant the first day" discussing with the Kotkesand Gibson the situation including "the temperature of thegirls [the unrest]" and "what precipitated this whole unionactivity." Levine and Gibson discussed programs andobjectives and "went over the problems that related to theUnion."The Company then began its program and campaign todemonstrate to the employees that the Company could andwould remove their dissatisfactions and thereby demon-strate that the employees did not need the Union.The cuts in the piece rates that had been made and thathad remained in effect since the first of January wererestored by about the latter part of February. This wasdone without further timestudies on the rates in question.Thus, the cause of the original cancer of dissatisfaction wasexcised. Other piece rates were also raised. AlthoughGibson testified that some rates were raised, and othersremained the same, and others were lowered, he wasunable to give any percentages in the alleged threecategories.On April 12, shortly before the election on that day,William Kotkes informed an employee that the Company'sengineering program on production and rates wouldcontinue and the employees "would be making moremoney." The promise was evidently fulfilled. The employeeto whom this was said testified without contravention that"now," at the time of the hearing, she was making moremoney.Also, on April 12, before the election, William Kotkescame by the machine of an employee in the plant. Theemployee was a member of the union organizing commit-tee and was wearing a prominent "Vote yes" (for theUnion) button. Kotkes said "Good morning," stood there,and looked at the employee. Kotkes asked the employeeher name; then he wrote something on a pad he had takenfrom his pocket and left.On April 11, the day before the election, William Kotkes,in a conversation with the leading union activist among theemployees and whose prounion role was known to Kotkes,said, inter alia, that he could discharge her, but not forworking for the Union but for sewing crooked buttons andrespondent employers "have reacted to a union organizing campaign bypromptly identifying and remedying a source of employee dissatisfaction."General Stencils, Inc., 195 NLRB 1109, 1112(1972).644 MURCEL MFG. CORP.buttonholes, a reference to an incident that had occurred aweek or more before April II.Two weeks before the election an employee's supervisor,after ascertaining the employee's high regard for PlantManager Gibson as being a "good boss," considerate, andinterested in the employees, told the employee that Gibsonwould leave the plant if the Union came in.The day after the April 12 election, in which the vote wasagainst the Union, the Company rewarded the employeeswith a free lunch in the plant cafeteria and thus conveyedto employees that company benevolence was evoked by,and connected with, the employees' rejection of the Union.On May 3, 1973, after the election, but while objectionsto the election were pending and the question of represent-ation remained unresolved, the Company continued itsprogram of bestowing benefits and ameliorating conditionsat the Company's hand, and without a union, by raising thehourly minimum wage rate for its employees. This was thefirst time in the 14 years since the plant's inception that theCompany had paid more than the hourly minimum rateprescribed by the Federal Government.Also, in the same context and with the same motivation,the Company, on May 3, announced that no later thanJanuary 1, 1974, the base rate of $1.89 "would go to aminimum of $2.00."A further benefit announced on May 3 was that anemployee who was moved from her regular job or style toanother job or style at the Company's convenience wouldstill receive the average hourly rate that she had beenreceiving on her regular job. Previously, an employee whohad moved from her regular job would receive only whatshe was able to earn on the new style or on the new job.As I view the totality of Respondent's unfair laborpractices, I am convinced that the most important aspectthereof was a calculated and effective campaign toeliminate all causes or reasons that had led the employeesto organize; to demonstrate to the employees that withoutthe Union they could enjoy all the benefits that a unionmight obtain.While the Supreme Court had approved the impositionof a bargaining order in "exceptional" cases where theunfair labor practices were so "outrageous" and "perva-sive" that "their coercive effects cannot be eliminated bythe application of traditional remedies," the Court has alsoheld that a bargaining order is appropriate "in lessextraordinary cases marked by less pervasive practiceswhich nonetheless still have the tendency to underminemajority strength and impede the election process."3tThe Board's authority to issue such an order on a lessershowing of employer misconduct is appropriate, weshould reemphasize, where there is also a showing thatat one point the Union had a majority; in such a case,of course, effectuating ascertainable employee freechoice becomes as important a goal as deterringemployer misbehavior. .... If the Board finds that thepossibility of erasing the effects of past practices and of:' ,r L.R.B. v. Gissel Packing Co., 395 U.S. 575, 614 615 (1969).:~2 Gissel. supra.:':Gissel. supra, 'N.L.R.B, v. Tower Enterprises. d'b, a Tower Records, 79LRRM 2736. 67 1 ( ¶ 12,453 (C.A. 9. 1972). enfg. 182 NLRB 382 (1970):Texaoi. nc. v. N.L RB.. 436 F.2d 520. 524, 525 (C.A. 7. 1971), enfg. 178ensuring a fair election (or fair rerun) by the use oftraditional remedies, though present, is slight and thatemployee sentiment once expressed through cardswould, on balance, be better protected by a bargainingorder, then such an order should issue ... 32Viewed in the light of the above standards, the evidencehas revealed that Respondent's predominant unfair laborpractices and their purpose and effect, which I havedescribed above, began after the union attainment ofmajority and after the Union's demand on Respondent andcontinued both before and after the election, and, by theirnature, these unfair labor practices have a lingering andcontinuing effect that make it unlikely that the use oftraditional remedies will insure a fair rerun election.The Board's traditional remedies are orders to restore thestatus quo insofar as possible. For instance, if an employeehas been illegally discharged, the employer is ordered tooffer the employee reinstatement to his job and to pay himthe wages lost by reason of the discharge. If an employer ora union have illegally refused to meet and bargain, theBoard orders the guilty party to meet and bargain. But, inthe instant case, because of the nature and type ofRespondent's campaign of unfair labor practices, I do notbelieve that traditional remedies are feasible or appropri-ate. A restoration of the status quo that existed prior to,and on, February 12, 1973, when the Union had a majorityand demanded recognition, would, for instance, involvereducing the piece rates to where they had been cut in earlyJanuary 1973 and where they had remained until the end ofFebruary when they were raised as part of the campaign todefeat the Union. The clock would also have to be turnedback regarding other benefits conferred in the area ofwages, rates, and working conditions. The Board's tradi-tional remedies, in instances where it has found that wageincreases or other benefits have been granted to thwart aunion, have not included the rescission of the increasedrates or other benefits. As a consequence, the traditionalremedy would not eradicate the impact that the employer'sactions had and continue to have on the employees.Accordingly, I find that on and since February 12, 1973,Respondent has refused to bargain with the Union andthat the Union, on and since February 12, 1973, hasrepresented a majority of the employees in the appropriateunit, earlier described in this Decision. I also find andconclude that as a result of Respondent's unfair laborpractices the possibility of erasing their effects andensuring a fair election is negligible and slight, and theemployees' sentiments, having been expressed on cards,would, on balance, be best protected by a bargainingorder.33I shall recommend that Case 10-RC-9502 be severedand remanded to the Regional Director for Region 10, withinstructions that the election held on April 12, 1973, bevacated and set aside and the petition in the case bedismissed.34NLRB 434 (1969): N.LR B. v. Easton Packing Compani, 437F.2d 811. 814(C.A. 3. 1971).34 Further consideration of the objections to the election is unnecessary.Moreover, since the objections consolidated with the unfair labor practices(Continued)645 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER35The Respondent Murcel Manufacturing Corp., Glenn-ville, Georgia, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to recognize and bargain with the Interna-tional Ladies' Garment Workers' Union, AFL-CIO, as theexclusive representative of its employees in the appropriateunit.(b) Promising and/or granting benefits to its employeesunilaterally in the form of increased piece rates, wage rates,benefits, and improved conditions of employment, for thepurpose of defeating and undermining the Union.(c) Interfering with the exercise by employees of theirrights under Section 7 of the Act by asking employees, whodisplay prounion insignia, what their names are, and bywriting in a pad or notebook immediately thereafter and inthe presence of the questioned employees.(d) Threatening employees with a detrimental change inworking conditions if the Union was successful in cominginto the plant.(e) Threatening employees with the possibility of dis-charge because of union activity.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights underSection 7 of the Act.were coextensive with corresponding complaint allegations, my findingsregarding the complaint allegations would be equally applicable tocorresponding objections.:'" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and become2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Upon request, bargain collectively with InternationalLadies' Garment Workers' Union, AFL-CIO, as theexclusive representative of all employees in the unitdescribed above, and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its Glennville, Georgia, plant copies of theattached notice marked "Appendix."36Copies of saidnotice on forms provided by the Regional Director forRegion 10, after being signed by Respondent's representa-tive, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to ensurethat said notices are not altered, defaced, or covered byother material.(c) Notify the Regional Director, for Region 10, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that allegations of thecomplaints not found to have been sustained by apreponderance of the evidence be dismissed.its findings. conclusions. and Order. and all objections thereto shall bedeemed waived for all purposes.36 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."646